Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 1 of 59 Page ID #:1452


       Danielle Hultenius Moore (SBN 232480)
          E-Mail: dmoore fisherphillips.com
       Miranda R. Watkins (SBN 279708)
          E-Mail: mwatkins fisherphillips.com
       FISHER & PHILLIP LLP
       4747 Executive Drive, Suite 1000
       San Diego, California 92121
       Telephone: (858)597-9600
       Facsimile: (858)597-9601
       Attorneys for Defendant,
       Union Pacific Railroad Company

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
       THOMAS DUNGER,                              Case No: 2:18-cv-06374-PA(SSx)
                           Plaintiff,              [Los Angeles Superior Court Cas
                                                   No. BC73484 before the Honorabl
              v.                                   Monica Bachner]
       UNION PACIFIC RAILROAD                      DECLARATION OF DANIEL
       COMPANY, and DOES 1 through 20,             GLENN IN SUPPORT OF
       inclusive,                                  DEFENDANT UNION PACIFIC
                                                   RAILROAD COMPANY'S MOTION
                           Defendants.             FOR SUMMARY JUDGMENT OR,
                                                   IN THE ALTERNATIVE, PARTIAL
                                                   SUMMARY JUDGMENT
                                                   Date: June 3, 2019
                                                   Time: 1:30 p.m.
                                                   Ctrm: 9A
                                                   State Complaint Filed: April 23, 2018
                                                   Trial: July 9, 2019
              I, Daniel Glenn, hereby declare and state as follows:
              1.      I am an individual in the above-entitled action. I make this
       Declaration in support of Defendant Union Pacific Railroad Company's ("UP")
       Motion for Summary Judgment or, in the Alternative, Partial Summary Judgment.
       I have personal knowledge of the facts set forth herein, and if called upon to testify
       thereto, I could and would competently do so under oath.
              2.      I am the Manager of Shop Operations ("MSO") for UP at
       Bloomington, California. I have responsibilities at three UP locations - Commerce,
       California; Bloomington, California; and Carson, California. I have worked as the
                                           1           Case No. 2:18-cv-06374-PA(SSx)
                    DEC OF GLENN IN SUPPORT OF DEF'S MTN FOR SUMMARY JUDGMENT
       FPDOCS 35182420.1
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 2 of 59 Page ID #:1453



    1   Manager of Shop Operations for about 11 years, but I have worked for UP for about
    2   24 years. I am the only MSO for UP's Mechanical Department in Los Angeles.
    3          3.      As an MSO, I indirectly supervise approximately 550 agreement
    4   (meaning union) employees. My job duties consist of, among other things,
    5   handling all administration items regarding UP's Mechanical Department
    6   employees and operations at Commerce, California; Bloomington, California; and
    7   Carson, California. My administration duties include contract services, handling
    8   environmental issues, and handling employee discipline and training. As part of
    9   my employee discipline duties, I am often called to testify at internal UP
   10   investigation hearings concerning employee discipline, as well as hearings
   11   concerning attendance issues or workplace violence.
   12          4.      During my employment, I indirectly supervised Plaintiff. Due to that,
   13   and my role, I knew Plaintiff had attendance and disciplinary issues during his
   14   employment with UP. Around December 2015, I learned that Plaintiff was having
   15   attendance issues and had attendance issues in the past. In September 2015, UP
   16   began utilizing a new system to track attendance ("attendance system"). This
   17   system is set up with predefined parameters set up to trigger an attendance alert
   18   after an employee has missed a certain number of days. I am not aware of what
   19   predefined parameters UP initially set up regarding what number of missed days
   20   would trigger an attendance alert. Once I receive an attendance alert about a UP
   21   employee, I write a letter regarding their attendance issues.
   22          5.      Around December 17, 2015, Plaintiff was having attendance issues.
   23   As a result, I prepared and sent an Attendance Alert Notice to Plaintiff on or around
   24   December 17, 2015, concerning his attendance issues and asking him to address
   25   that issue with his local manager. A true and correct copy of my December 17,
   26   2015, Attendance Alert Notice to Plaintiff is attached hereto as Exhibit A.
   27          6.      Typically, I am made aware of any investigation hearings for
   28   employees in any of the three California locations I am involved with. At that
                                            2           Case No. 2:18-cv-06374-PA(SSx)
                     DEC OF GLENN IN SUPPORT OF DEF'S MTN FOR SUMMARY JUDGMENT
        FPDOCS 35182420.1
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 3 of 59 Page ID #:1454


       point, I typically prepare paperwork for the hearing, send out notices to witnesses,
       arrange for a Hearing Officer, and arrange for a court reporter to be present.
              7.      UP's Mechanical Department has only a few employees qualified as
       a Hearing Officer for dismissal hearings like Plaintiff's. UP likes to try to assign a
       Hearing Officer that works in the same department as the employee being
       investigated. Andreas Mader was one of the UP employees qualified as a Hearing
       Officer for dismissal hearings like Plaintiff's. To qualify as a Hearing Officer, UP
       requires attendance and completion of a multi-day course taught by UP Labor
       Relations. I know this because I am also qualified as a Hearing Officer and
       attended that course.
              8.      Around November 2017, UP's Mechanical Department wanted
       Mr. Mader to handle all dismissal hearings, if possible. It was also my
       understanding that Plaintiff's Union had time limits set in their Collective
       Bargaining Agreement ("CBA") regarding investigating employees. As such,
       Mr. Dunger's hearing was scheduled for November 17, 2017. Based on the need
       for a qualified Hearing Officer, availability, and UP's Mechanical Department's
       desire to have Mr. Mader oversee dismissal hearings, I contacted Mr. Mader, and
       arranged to have him serve as Plaintiff's Hearing Officer. At that time, Mr. Mader
       was working out of UP's Omaha, Nebraska headquarters.
              9.      Brad Steffel notified me that Plaintiff was going to be charged for
       dishonestly misusing FMLA leave, which meant this issue would go to a hearing.
       Mr. Steffel was set to be on vacation the week that Plaintiff's hearing was
       scheduled for, so I agreed to appear and present evidence instead.
              10.     In preparation for Plaintiff's November 17, 2017, hearing, I gathered
       relevant documents from UP's APDS system (a system that stores employee files
       digitally). I specifically gathered the following documents:
                      (a)   A November 9, 2017, letter from Brad Steffel to Thomas
       Dunger with the subject line "Notice of Investigation" indicating it was delivered
                                           3           Case No. 2:18-cv-06374-PA(SSx)
                    DEC OF GLENN IN SUPPORT OF DEF'S MTN FOR SUMMARY JUDGMENT
       FPDOCS 35182420.1
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 4 of 59 Page ID #:1455


       to John Lemus with tracking and delivery confirmation which was attached to
       Mr. Dunger's hearing transcript as Exhibits 1, 2.1, 2.2, and 2.3. A true and correct
       copy of that letter is attached hereto as Exhibit B.
                      (b)   A November 10, 2017, letter from Brad Steffel to Thomas
       Dunger with the subject line "Notice of Investigation" which was attached to
       Mr. Dunger's hearing transcript as Exhibit 3. A true and correct copy of that letter
       is attached hereto as Exhibit C.
                      (c)   UP's General Code of Operating Rules, Rule 1.6, dated April 7,
       2010, and Appendix C: Glossary defining "dishonest" which was attached to
       Mr. Dunger's hearing transcript as Exhibits 4.1 and 4.2. A true and correct copy
       of Rule 1.6 and Appendix C is attached hereto as Exhibit D.
                      (d)   UP's Family & Medical Leave Policy ("FMLA policy")
       indicating it was revised August 5, 2015, which was attached to Mr. Dunger's
       hearing transcript as Exhibit 5.1. A true and correct copy of UP's FMLA policy is
       attached hereto as Exhibit E.
                      (e)   UP's Use Family Medical Leave Appropriately policy ("leave
       abuse policy") which was attached to Mr. Dunger's hearing transcript as Exhibit 6.
       A true and correct copy of UP's leave abuse policy is attached hereto as Exhibit F.
                      (f)   UP's Ethics Bulletin: Use Family Medical Leave appropriately
       ("Ethics Bulletin") posting dated April 21, 2017, which was attached to
       Mr. Dunger's hearing transcript as Exhibit 7. A true and correct copy of UP's
       Ethic's Bulletin is attached hereto as Exhibit G.
                      (g)   A October 6, 2017, letter from UP's Health and Medical
       Services Department to Mr. Dunger regarding his leave which was attached to
       Mr. Dunger's hearing transcript as Exhibit 8.1. A true and correct copy of that
       letter is attached hereto as Exhibit H.
       ///
       ///
                                           4           Case No. 2:18-cv-06374-PA(SSx)
                    DEC OF GLENN IN SUPPORT OF DEF'S MTN FOR SUMMARY JUDGMENT
       FPDOCS 35182420.1
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 5 of 59 Page ID #:1456


                      (h)   Two screenshots from UP's online human resources system
       showing Mr. Dunger's employee ID number as 0044911 and showing that his
       intermittent leave was approved as of October 5, 2017, through October 5, 2018,
       which was attached to Mr. Dunger's hearing transcript as Exhibits 9 and 10. A true
       and correct copy of those screenshots are attached hereto as Exhibit I.
                      (i)   Mr. Dunger's EDCS calendar for October 2017 showing days
       he used FMLA leave which was attached to Mr. Dunger's hearing transcript as
       Exhibit 11. A true and correct copy of that EDCS calendar is attached hereto as
       Exhibit J.
                      (j)   A report indicating vacation days that were available to
       Mechanical employees in 2017 which was attached to Mr. Dunger's hearing
       transcript as Exhibit 12. A true and correct copy of that report is attached hereto
       as Exhibit K.
                      (k)   A call log indicating days in which Mr. Dunger called UP's
       Layoff Line to request FMLA and/or paid vacation days in 2017 which was
       attached to Mr. Dunger's hearing transcript as Exhibit 13. A true and correct copy
       of that call log is attached hereto as Exhibit L.
                      (1)   An FMLA Absence Detail report indicating days in which
       Mr. Dunger requested and/or used leaves from 2014 through 2017 that was
       attached to Mr. Dunger's hearing transcript as Exhibit 14.1. A true and correct
       copy of that report is attached hereto as Exhibit M.
                      (m)   A video that Brad Steffel told me he had on his phone of Victor
       Prado playing a video on his phone depicting Plaintiff and others on a fishing boat.
       I retrieved the video from Mr. Steffel and saved it to a flash drive, which I presented
       at Mr. Dunger's hearing. The flash drive was attached as Exhibit 15 to
       Mr. Dunger's hearing transcript. A true and correct copy of that video is attached
       hereto as Exhibit N.
       ///
                                           5           Case No. 2:18-cv-06374-PA(SSx)
                    DEC OF GLENN IN SUPPORT OF DEF'S MTN FOR SUMMARY JUDGMENT
       FPDOCS 35182420.1
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 6 of 59 Page ID #:1457



                      (n)   An Employee Information sheet indicating Mr. Dunger's
       employee information which was attached to Mr. Dunger's hearing transcript as
       Exhibit 16.1. A true and correct copy of that sheet is attached hereto as Exhibit 0.
                      (o)   An Employee Information sheet indicating Jassier Vargas'
       employee information which was attached to Mr. Dunger's hearing transcript as
       Exhibit 16.2. A true and correct copy of that sheet is attached hereto as Exhibit P.
                      (p)   An Employee Information sheet indicating Harrison Scharf's
       employee information which was attached to Mr. Dunger's hearing transcript as
       Exhibit 16.3. A true and correct copy of that sheet is attached hereto as Exhibit Q.
                      (q)   An Employee Information sheet indicating John Lemus'
       employee information which was attached to Mr. Dunger's hearing transcript as
       Exhibit 16.4. A true and correct copy of that sheet is attached hereto as Exhibit R.
                      (r)   A Work or School Excuse dated October 19, 2017, signed by
       Scott Lizotte requesting that Mr. Dunger be excused from work which was attached
       to Mr. Dunger's hearing transcript as Exhibit 17. A true and correct copy of that
       doctor's note is attached hereto as Exhibit S.
              11.     On or about November 17, 2017, I appeared on behalf of UP at
       Plaintiff's hearing. I presented those documents which I had gathered from UP's
       APDS system, and, to my knowledge, they were attached to the transcript of
       Plaintiff's hearing as exhibits.
              12.     I testified during the November 17, 2017, hearing and identified
       Plaintiff in a Facebook video that was presented as evidence at the hearing taken
       and given to me by Brad Steffel. The video depicted Plaintiff, and others on a
       fishing trip. I was able to identify Plaintiff in the video, as well as identify his voice
       in the video, because I had worked with him off and on throughout my time as
       Manager of Shop Operations. Because I worked with Plaintiff, I knew what he
       looked like and what his voice sounded like. I knew UP granted Plaintiff FMLA
       leave for himself, but I was not aware of his medical condition.
                                           6           Case No. 2:18-cv-06374-PA(SSx)
                    DEC OF GLENN IN SUPPORT OF DEF'S MTN FOR SUMMARY JUDGMENT
       FPDOCS 35182420.1
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 7 of 59 Page ID #:1458




                 I declare under penalty of perjury, under the laws of the United States of
          America, that the foregoing is true and correct.
                 Executed this 6' day of April, 2019, at     3)o Kr/   n yizi4 L,A .
                                                 Duel G1.1
                                                         nn




                                             7           Case No. 2:18-cv-06374-PA(SSx)
                      DEC OF GLENN IN SUPPORT OF DEF'S MTN FOR SUMMARY JUDGMENT
          FPDOCS 35182420.1
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 8 of 59 Page ID #:1459




       Cover Page - Exhibit A
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 9 of 59 Page ID #:1460




        •   Daniel Glenn                 UNION PACIFIC RAILROAD COMPANY
            Manager Loco Ops                                                                                  2000 S. Sycamore Ave
            Mechanical Department                                                                             Bloomington, CA 92316




        Cert Mall 7015 0640 0005 8960 1349                                       12-17-15

        Thomas Dunger                                                            Employee Id: 0444911
        P.O. Box 129                                                             Craft: IAM
        Crestilne, CA 92325

        Subject: ATTENDANCE ALERT AND ADVISORY

        Dear Mr. Dunger:

        A recent review of your work history indicates your attendance is not satisfactory under the UPRR Operating,
        Supply and Executive Departments Attendance Policy (hereinafter "Policy"). A copy of the Policy Is
        attached for your review. I've also enclosed a copy of your recent work history.

        As a professional, you are expected to protect your job assignment on a full-time basis. Full-time is defined In the
        Policy as being available to work your assignment, whenever you are scheduled to work. Any unanticipated
        absences from work, particularly a refused call, no show, tardiness, or leaving prior to end of shift can negatively
        impact train service, commitments to our shippers and your co-workers ability to plan on and off duty activities. In
        addition, conditional FMLA layoffs taken pending the approval of the certification required under the Family
        Medical Leave Act can revert to unexcused absences and are taken Into account for purposes of managing
        attendance.
        You are required to contact your local manager to review your attendance record and any documentation you
        have that may explain your absences from work and your action plan for improving your attendance. Please
        contact your local manager, within the next 5 days, to schedule an appointment for this conference or review. You
        may also contact Manager of Operations, Daniel Glenn, at 909-685-2721 to schedule an appointment for an
        attendance conference or review.

        Personal circumstances may entitle you to authorized leave or may explain certain attendance issues, Therefore, I
        have listed below several Union Pacific resources you can contact for guidance or assistance.

        Resource                                Contact                                   Phone
        Employee Assistance Program             Help Line                               1-800-779-1212
        Operation Red Block                     Help Line                               1-866-311-7255
        Drug and Alcohol Info Line              Help Line                               1-800.840.3784
        Peer Support                            Help Line                               1-800-877-5707
        Health & Wellness Services/OHN          httn://home.wvnwomconteppjec/healtlYnurse contacts.shtml
        Family Medical Leave                    Help Line                               1-877-275.8747, Option 4
        Alertness Management/OHN                http://home.wvmuorr,com/emp/eahealkourse contacts.stml


        Union Pacific is counting on you to Improve your attendance and appropriately address any circumstances that
        may necessitate your absence from work so no disciplinary action is necessary.

        Respectfully,


        Daniel K. Glenn
        Manager Locomotive Operations

        cc. Juan Estrada
        ATTACHMENTS: Attendance Policy / DSS Work History



                                                                                                         UP_Dunger_000021


                                                       Exhibit A-8
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 10 of 59 Page ID #:1461


 Attendance Conference

 12/1 7/2015

 Thomas aunger
 Employee ID: 0444911

 This is to confirm our conference took place on 12'11
                                                   1             _(date) at       4/01-44 (4 (location


 Job Title:
      Precision Macli Oper


 Description of Conference Event:
      You allegedly failed to protect your employment on a full time basis through frequent or pattern
      layoffs and/or failure to report for service between 09/15/2015 and 12/16/2015




 Agreement Professional's Signature:                               Date:   la -      15



 Manager's Signature:                                              Date: 14 /Pt'



 Employee comments:
 ____N4,S5.:0"1.47 014" ki-eS




 Manager comments:
 (Please note if Union Rep was present)
    livod- •     let




                                                                                          UP_Dunger_000020
                                                Exhibit A-9
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 11 of 59 Page ID #:1462




        Cover Page - Exhibit B
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 12 of 59 Page ID #:1463




       o/eyqfzor
     Thompe Ounger
     Employee:lb:. 0444011
     P.O. 8ox 1.26;
     Crestilhe, CA m326

      .object NOTICE OF

    tf4irTtyor000',1.00:00%
    Please ieperittitommerce:blesef PaCillty,410 5 Washington Blvd Oomniatep.,..0 .400A0       .,,..600!$)011141.11.01I'7: fer,
    the-hearl4te,,OeVeloRthe,.facte anctdetermineyedr:responithilltylf eny io,opripotiOymiit*tilo'botejtivthatiaoi,

           .001-9.0-amotihki040.0 060000.0:10$Q1FOOKY;.aOPPWX14atOry20;03bowt.Whilti eniple ,eti; esit
            f00ANiiiatvoitotw000ly.'.000                      titivOive.lot:00.:riq..00#1me.tlt.wo,w0:000,10#0,004t
            coritlition for which yo4rteoeNocton:FMIA grItItlOmqt1AompPfl1311401th
           .d.lehooeavg 110 .you                                  for IP.1,20p/rt.tt
                                                                                 . oi :lpig1491T,Toro
                                                                                 !     o                i*:'0,0*$100
           moloori..0....toloitow0/T4lo(0).000/Pr paiicy
                          Conduct-.Dishonest

                MARs,v0110,1fiw9fril.gtiOf le:?4 01StillgOleOrit BaSed:Oith:y.4Letureolitgibw,               tclfiggifookbi.;
   violation. of thle2arlegiett01.10Ne,,Oitmjogit. rtitly. i stilt.
    Tyre Inyestigoflon*ill)0.oba. .oot„4)...1 ooor4aiva wfti. 0001i0110proj610n0the.polipotive. 4tgatkgagrqoropt
 f between the Company              :                                    craft or class. You are an"titled to repreabhtatlon.and t©=
    prospritwitmopos..*your,own. pxpense lh;eccoranncewlth.t.he agreement. Aoyteope.e.tfor pokpoemetitmipt be:
      tibmit(ed:in                    .reaton.:therefore. A ccpwayour written TequeStforpostponetnehttrluSt.bagiVen,A0 me I
    can be reached at If!tietierititibet 323447.5,3831,.
                                                                                                                           . •
    1!liaR011' Safety Improvement Act reloitteompy000$, 1).tOiri Mbittotid.tofy •Joibofote vtoh4iiv, 'hooka, if you
    work an Hours of Service              covered pOe.litegl :end you h9VP np“51).:totriotIitii0m0600orytoOtOrior•.td
    OPtrirnervish-tent.bf the heeting,,you-tgoopt,.:nortejetpht with the requirements ofq,ip,RpjA,.0.41011.460:fvfoxfoogr.
    PPrilPill*I1111:Whgrfrlg @Ott:.00 4.0.0niltforgOi 6pving eleaPaqqttei ,*pticl. Elie heating;
   Respectfully,
        Stetfel
   Sr' Mgt Syt Loco.Fooii
                              4'•


      berriek:D Bettie derrick,hattlegdIstelottotigel ,cotn
   Juan N Ebtrada„-ineetrad
                                    tI




                04                       ..44:tf[RPe        'AI/44 1?-0

     oio t 1 tog

                                                                                                           UP_Dunger 000440
                                                           Exhibit B-10
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 13 of 59 Page ID #:1464

    I.J,SP7S;cOrn    TOTTAtAihge 4$0*                                                                        Page 1: of .4



                                                             FAC)s:,>, (http: Ifaci.usps.corn
       V$P.$.-Trookrifia7

                                          -rtook footho PooRoo



                                                                                                       Remove
         racking' Number: 7"0100:340.0000729$218:6

        • .ar item Wba':f.cidiVOro.6,1.
        o                                             Novernbor         ',20.17'ir1 OREST L INE, CA 92323..



               Delivered:
      November it.10,J7*-10-:Pra
     DELIVERED
     CRESTLINE, 04000g
     :Get Updates::W'•



          Text & Email Updates


          Tracking History



          Delivered
          01RF811-1.KEi     07325
          YOuriiO4)..w4s.„:00iyoro                                  01714         ESTLI.NE CA 9232&


          Novernberf$:;
          Available for Pitko,
          CRESTLIKE, CA 92325




   litlps://tpOis*ps.porti/gpij'raeb:004411nAttion?0,tabeiblAlgt3g1107298'2 186                 U P_Dunger_010191.1h0 7
                                                           (
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 14 of 59 Page ID #:1465

   1J,P$.091-40-11.:$g$ TrackingMtegult8                                                           gage:2,0N



         Noygnikwr      2.017„ 1;1:19. gm
         Attioa;a0.01:1
         ORB:STUN:E., CA92325:



         NeWeMI)043,:2047-, 912 am
         in: Trar sIt to Destin6tion
         On .its wpyto:CRESTLINE, CA 92325



         November42,.:2017,.11)11 pm
         'pppotto:cf:1)-ap$,Ngloaj.Facjiity.
         SAN 00.F.N.MIA0 CA tA$TRIPOTION:P.FNT.PFt


         Noyom'bgt1.2, 2917, 0010m
         lri Ti-gbsititO;I:).0StinatOn
         Ori its: way to CRESTLI NE, CA 92325



         Nbilextiber 11; 2017,14i5.8..ratn.
         Arrived: at SPS'Regionai Facility
         SANraERNARPIN0:0A NsTRIKmoR-cFNTE:R.



         NovpMPPr 11, 2017., 9:07 am
         In Transit to Destination
         On its Way to CRESTLINE, CA 92325



         NOvoniber 10,:2017, 7:07 pm
         Atriiied ;St USPS R00.0.1101 Fadility
         SANTA ANA CA DISTRIBUTION CENTER




         PrOdUct Informatidel




          Po6tal Product:                                          Fgattesg::
                                                                   COrtitled MOW°




                                                                                        UP_Dunger_OppA4#20 17
   https://toots,00§icprnigo/Tratl:Q00.i)il:04c00i1.0_,Abets:=10101340010,072982:f8'6
                                                           txnion• 15-1
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 15 of 59 Page ID #:1466




              ccnioct)9
              Fr Ent' (o0r,trlilikE)0}1
              fort




                                                               UP_Dunger 000443
                                          Exhibit B-13
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 16 of 59 Page ID #:1467




        Cover Page Exhibit C
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 17 of 59 Page ID #:1468


          BUILDING AMERICA*:




 11/10/2017


 Thomas OUnget
 Employee IO.7.,"0.4.449.11

 .Crestlinei CA.92325

 SUbject: NOTICE OF INVESTIGATION

 Dear Thomas nun§er:

 Please report to Commerce Diesettaaltyi .041 E WaahlittOn Blvd .gerninerbe, CA:000:00 hours on"                         for:
 ine.neating to develop thefects and determine Vcitir responsibility, if any, in tOnhOttiOn with the below charge,

            10/24/2017, at thelocationof Corrirriethe DieSel FeoilitYi:atiaPPrarnatelY12(00... hoOrS,'While priIploYsct 08 0
        Machinist you allegedly.used FMLA4Vacation We: Mariner. that was not ooritittaht with tho'serious:rneOlcal
        condition for which you received an FIvItokentitleMent froth OFEM Health SerVidea, YOU Wete.ailegedly
        OishohP8t. When yovrequeSted FMLAVeoatiotilime for 10/20/201'7 and / Or 10/21/2017: This is ,a possible
        violation of tha-f011owing: ruld(s)land/Or policy;
                     '09114.49k - PiShonest

 Under the MAPS Policy, this vfolofloo tsf.0 Dismissal event Based upett-.'yOUr;diiitight:tatUS
                                                                         .                      if you ate found l*Fri
 violation' 04.0iiega4Onarga; Dismissal mayireault
                     .„
 The investigatipn will be conducted, in accordance' with applioahls,proviSions of the 011ettiVe bargaining agreement
 betWeeh:theOprOperty. enci tileOrgenikatiorrropresentingyourcraftor class. You are entitied to representa tion ano., to
 present witnesses at your own expense..in accordance with the agreement. Any 'request bet postponement must. be
 submitted :in Writingi including reason therefore, f?6,00pyof your writtamreopest for postponement must be given to me, I:
 can 140 Ospoh%(:ot phone number:323 475 3831.

 The Rail Safety Improvement Ac rpritiirog employees obtain their mand6tory rest beforeattending:a hearing. If you
 work     Hours of Service (NOS) covered 00,0100 '010y.o.;;04v0 not Otaihed the mandatory rest prior to
 commencement of the hearing, you: oannot,j:cotw6:tant with tho,yevii-ements of,theRSIA,•be.41lowed
                                                                                   ,                to attend or
 oartioipatoin the hoorfoo.,4ro will be considered ostovingopotpoi;not*aftonOthe' heatin9:

 ResPectf011y;.

 'Wed.:Stec:et
 Sr Mgt Sys) Loco Facif



 cc::.Derrick D:Sattio, derriclOattle@diStriet10001,9,00m
 Juan N.Estrada, pestradetip,born E-Mail




                                                      Exhibit C-14
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 18 of 59 Page ID #:1469




        Cover Page - Exhibit D
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 19 of 59 Page ID #:1470
    UP: l                  tullefins•;and IlineTables:, View kale: otridx.v127b4:;ERT 'Version I:14;546.20-        ••P's.:ge:1 or 1



                                                                                                  C9,00,
                                                                                                              •   . Logoui .




                          *tole Details




                       .UPFIR•-•               C0,40 OPet7ating       Rules
                        1.0:Coiutua

                       EmblOYe#63fil.tiSt not 1161
                                                                •   • '




                        4, pis ones
                        sir- @iiarrefsrm3:e.
                        7..t7okrtoickgq
                        Any ect blhostility, misconduct, or Willful'disregard or negligence:
                       AffeCting.tlivIntorpst. of the cOmP4tly or      employee's is capse f9k:'
                       :dismissal arid must be, repOrted. Indifference to duty or to the
                       petforrnaqc.e•Of clay will. not be tolerated.

                       Rule' Updated. Date.

                       April 7, 2010




                         bt4i..tiftiorinri,WWW:,..ulirt.tOrritert/SeetOeljasfirieW11.0OkliffeWirtilOi




   bttpsattioine.www.uprr.00rnierti/seeuretjasnwieketinterfhce-:211:•::-.:                             UP_Dunger dall0017
                                                           Exhibit D-15
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 20 of 59 Page ID #:1471




 APPENDIX '0.:•• GLOSSARY-

 TRIGGERING EVENT: Any rule or pOlicy Violation testilting in dismissal at remedial training: under
 the MAPS progression., EMployeeS who violate: Rule 1.5, Drugs and Alcohol, in conjunction with a
 triggering event violation-will not be eligible for apne time return to :eerViceoppottunitythrough
 and will be terminated from service.:

 The following;definitions, while, not all inclusive or absolute,are intended to guide the
 determination of whether various acts by employees meet nedetsary criteria to be considered
 a violation of applicable Dismissal Rules:

 ALTERCATION: When an employee:0 actions cause or result in equari*(0, teCterized by PhySidal
 activity such as pushing; shoving or fighting,

:CARELESS OPSAFETY: When an employee's actions orfaillire tOjekeeptiondemonstrate en
inability or an unwillingness to comply with safety rules as evidenced by repeated safely' Nips
infractions, When an employee commits -a SpeCific rule(s) infraction that demonstrates a willful,
fin rent, or reokless disregard for the sefety: pfthemSely4, other etriplPybe*,:drthe public.

 DISHONEST: When an employee's :actions Or StateMentsponstittite lying; cheating, theft-or
deception.

FELONY CONVICTION: The:conduct of an employee leading to the conviction   ,          Of a felony instateot
federal court is prohibited, Guilty pleas, diVersiOn programs;:deferred deciSions or adjudication, and
other alternative '.sentencing or adjudication: procedures, regardless of focal riornendeture, are
considered convictions under this policy.

FRAUD: When an employee's actions pr,statements ere intentional, Misrepresentations Of fed fOr the-
purpose of deceiving others so as to secure unfair or unlawful

IMMORAL: When an employee!sectionS.are:contrelyto 'commonly :accepted moral prinCiples;

INSUBORDINATION: When an employee's actions or staternerft indicate a refusal (aS Opposed to
a failure for cause) to carry out the MO:Notions of a supervisor WhiCh are Work, safety or policy ;related
and which conftirM to accepted Cornpany.rid industry practice, or when an employee demonstrates.
gross disrespect' towards a supervisor, NOTE: Any failure to.comPlywith              Pacific's :Drug arid
Alcdhol Policy Will -be considered insubordination,

NEGLIGENT: .n employee demonstrates negligenteWhen hit or heractiOnt or- 'ratite to take .action
causes,. or contribOteS to, the harm Pt' risk of harni.10 the. employee, other employees', The general
public or company property:

QUARREL6QME::, When en employee's oPntinUed:13 011aVlor is inclined' or disposed toward. an angry
verbal confrontation with others in the workplace,

THEFT: When 811.etriployeeqs ectiOniS intended to arid/Or results: in the taking :and/or rernoying'
property or other items of value from the Company, its customers, or other employees without ,proper
authority.

                                              Page (2f0
                                                                                    UP_Dunger 000446
                                              Exhibit D-16
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 21 of 59 Page ID #:1472




        Cover Page - Exhibit E
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 22 of 59 Page ID #:1473

     OP: Family MeclioalIoave.F'olicy, including•Active Duty Family:Militaryteave &Military Careg„tversLea„.                         of 6



      gait
               BUILDINd..60E0iPe
     111111




     Family & Medical Leave Policy, including Active Duty
     Family Military Leave & Military Caregiver Leave, for
     Employees Subject to Collective Bargaining Agreements
          (eVitseci August: 5, 201*


                                                          ,    .               .
       ThiaiPolieY.OgliineS oppditiona and pro. :0000.00.1:016,11 aligihieerripleyee&inaytaka irinifod periods Of time off without
    poyfOr.cottOin qualifying medical family                                     reasons Vilv:pplioyisipt9ndbd to cover eligibility-
    for impoid kavai Ineitang iihOiclJbOkOott40001                                          and #.10'FOlfy:100rY2 Leave Act;
    Including.IVIiiitarytarsegiverleave,

                                             tom .:the. Military. Leave Policy which;:appliesAo an arnpleyee!sevwftactives,or
                                       a part,tom'the
    fyilittoiy.•-$00100::!000,

      400
      The provialoritofthiS policy,applyto aiLelgibletinlon Paelfio.AallroaclempleyeseeSlihjeCtl.001110,0tiVellaraainki0:
    Pgrpealanta, andto*eir;4as dasibriated as FIVICA4elated:

         1,1aAtI*0):010.Y.04,saliglIgelpr. FlVliAleaY41000rPin

         !"(0) Has:beewernPloyed•forat leeSt.:12•MorithSAIW.

             Hoc,* j004                 of 'service dUring. thalZmoritti periodimmediately:praceding:Thes:Startfloavb

 t..,,;••• The 12 Menths of employment:de net need to be, consecutive If 'an employee is maintained ons-the payroll for any part of a
       week,stheWeek will count:as a week of               For purposes eidelannining whether intermittent employment.ualifies
       for meeting the 12-month perlod,.52 weeks is deeMed equarte 12 Month's.

           If en ,emeleyee has accrueclvacation or personals leave, he *rifles may:elect,but wit riOthe requWed,:tbiSUPatittite:Sii.Oh:
   Paid time for all or 'ony,part Of unpaid FM!-:A,100V0 p.pbjOot to terms of any applicable colledthrebargaining agreement
   AtOOrdingly, The employee Will receive pay 0.0 4ontjo:yniqti'paplfiC',s apPilOahie:paid:leave pokiesandany governing
   collective..) ettalning adreeinentOtOViSiet*duting t110 period OtherWiSe'Onpaid:EMI,A faeyei.'plerefore; any conditions•or
   procedur6treqiiirementsgovernlog use of that accrued paid 100A. must 0.0;tilot irk order. •f0' 0;40'0000 Wr00,o0y.-•fOr


               emptoyeeoey. c40000;;(4 r topy.,0 required, 4oporpoirvon theempioyeel.ecraft0a.use parilre.ave..concortentwitti
    EML4,1:0094. ity,or00,to,:tr$0 0010-i000,1Or;9VII,A lqoA; otrygll ygo4 rriust comply with U lion Pacifica normal paid leave
   ,policies and follow yourdepriirfrriOfir$)*O0ciciriloft-OpOti:00 siuch,. paid leave;.:

                    1WW4411,
   MACYNOMVI A"'W;;01
                    8
         yono•uo:fOroto4f Fiv!14-.1prOv#-S0 14.0004:4010..

             - Baslq   Oki APtiVe DOW Patitily MilitarifteaVki,

         F      le          b-c rice'laker16rfamilY•gndlor•moditatreasons;:includirg,a
                                                           „                           qbalifYingsr family... •motoiyoont,      ,•    ..
     p                        e poe'availahleto eligible.emp oyeee:not to :exceed 11woekweelih

         13oitile birth af,the or,1 p I    ilia,

      `.;Upontt . f1lac e nt;of a 01.40,30tW 411:19yw.,!,;I: op. tiOrk OPkister,



                                                                                                                 UP_Dunger_099/16712017
   littp://home.:Www.upit.cornioop/ccipolicy/finlafrtilemta. agrrit:slitrni
                                                               Exhibit E-17
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 23 of 59 Page ID #:1474

        ..,-Iwoify4 IviedNg                         i,nctuditrg.Aetto:Daty:PattillSt Military:Leave .4 Military 'Caregiver Lee-. Page 21of6,



                          kr                             k$Is, orberchild, spouse, or parent who:hos:a serious health condition,
         buh en `thenmp oy                   ;    per g i .. 0$00t101:1000i0.6. his or her 0$1fibri.: bebouse of a serious health condition;
      oi
    • Oacausa'.of any qualifying exigency ariaing,nat thefact'ffiet:the employees spouse, son,. daughter or parent is either,..(1)
      a member pi1*.k:10000) Otiprd               Reserves. and is on active dufy:(Or has been notified of an impending, call or order,
      tb(aotiy0:044,.)::ifiSOOPert of a national emergency, or a military action or operation, outside the      or ,(2):Is:a member of
      thdlediAltArMed rbr.dee who is or 1104,.12:000 000!0*I. Pii, gi0oopot. 0:itside the U

        22,.iMillter9Vtle.00/.0 LOW;

        An lMLA leave of: bsenca takeniasItlilitary 0aregiVerteove is defined as en aPproVed, Unpaid absence that maybe tO.K.00
    to carefer. 0,spouse, soNdadOnteriparent..or nextof kin Whoiseithertl) acurrent member of the Armed Forces, inClUding
    the NOlof1PE'Ar0; 5f kporsfm.00 900qrgbing.- mOical treatment„ recuperatibn, or therapy; is otherwise: in outpatient:
   Matca,,orls;;OtherWiSe tne temporary disability retired list, fora serious injury er illness-,incurrecinlhe line:of 'clutywhileort
   attiVedUty.:00 a veteran who hOS left Military service sometime within the previous five yeark and who is undergoing;
   medieel;treatitie4 recuperation or therapy fora serious in)Or.).(er;illnesS that;he Veteran incurred In theilrie.cduty-whila
   tittiVedisity;:and:thet. manifested:Itself before after the:service member became a veteran, erieti.S.Injury.Otillae$s
   that was incurred in. tfte line:.of duty_.on active duty       Tender     or her medically unfit:to perform the duties of his: bet.'
   Offl.00.**10,f0t*"9r: tgileigi,
                                                                                                                    .        ..
       .EmployeesWhe Ora eligible fooptoNo:qpitbioi,: Loop orp:potitrol4A:totoi of 2q-w.ptx weeks ofvripaid:Militarsrperegiver
   Leave,ctutin%.a single 12-morith period ThiS single `t2 month Otioct.000ihe.Ontile first day an eligibla(ernijleYeetOes. Military
   care9iver. LeaveanifendStmonthaaffer thafdafei

      Theleave-cfpocribed it.y,OpOpo,-20opp:OPppTj.pi.v0p-Opypreci service: rn-gmber, per.,;itijOry basis: ,However„ no.:morathan:20.
   WOrk weeks of leaV.e.MoY Idatakeri!Witilla.:a000.1:2-iftiOnth period iffy any employee, Even in circumstances where an.
   erripleyee.tateS:.0her leeVe0vetettbY'll*f:010:01         including Active                  opoprippoiry Soon         the aggregate
   leaveunclerthisprilley'eball.notexceed;20 w,orkweeks. diming that 424n60W:0000d.

                                                   Health. Cofidition" & "auatifjiing Exigebey"
                     66441WebtiOn 11,'!oeletiehealth-tendition;" which relates to baSio onLA leave, and "qualifying exigencyil' which
                    dliVe'PkitY Farnily Militai y 'Leave, "ere defined asi

      4414. rious ealth C 0 ti d 1

                                          "Vnritnes(inforyiimpairment,. or physicator mentalcondition - that

      :(A)Itglept in a f o5piial, 11 0 L; pi e o r' ''clen41 care facility; or

             • itbki A           trn. 6      i)(-2 -11til(araprovider.invelving:-

                    '1;                   re "than :three consecutive calendar days; and any subsequent treatment or: period Of
                                 rit*iletA tillkinAtiOt 010 1.0V0.104;
             7. WAPI           :V,,tptinies by a healthcare.provider(Within 30 days ofthe:start Of the incapacity`; Or
        rt 447144534,14* '       ithdare. provider on at'least one Occasion witbip 7:dgys of the start of the. incapacily that result's in.:a
       tr:9(.01-401011            .feleient Underthe ebbeivision. of             'care provider;

       It 4 r             e0a°              e.qtp orpdolii-cv 0 in(fVftai care;

       1'        poi iodrof 111cibect y.orlreatmentdi 1;5 a ehreniOserieus haalth:COndltion #10t reqUires,perieolc•vjetts brbtiopoy
     r            0at i+,r t a+n gent by:alhealthcara provider .ftis Includes. conditions that may cause episodic rather than a CO:drilling
  ,P.P1:1,   Qf:lu:eap.<,cityj
                   of inc pdOily loans                        tortp 'IPO:to . o:gbroitto0 far yoligh treatment may not baeffective:during
   4.6letimc,, the erT4),100.if:1114st b0..14ndgr tbe:dbritibuir4Wporlii0i0ri Of,,but heed not'be receiving active trealment by; a


       urn t    f              :ffrobo=th:rolloistogtrientg- by a healthcare provideri



   h4://horeO,WW*Atr.coin/emp/e0/pelicy/tIn la.101/finia_agints
                                                                       Exhibit E-18
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 24 of 59 Page ID #:1475

     IA t amt1y kIVIedicalLeave Policy; includin Active Ditty Family Militaty Leave WI:Military Caregiver :Lea,,,: Ptt9e.',.3 6,CO:



                          Pilgehq,

       A 'qualifying: exigency,',as used in connection with:Active Quty.Farnily.MilltaryLeaVe4nly refers to the.tollovittng:
    circumstances:'

      (a) 44Ort7rtetieg. deptoyment-To :address lgohesfal101g'WN111hP.POlfiCafiOri of a call:or ordertaaCtivwdutyisleVerM.
    days or. less

      (b) Military events and related activities: To attend                    rriiiitahleVatithl,oe family aSeiStanCe:prOgrarilkofictriefirtgig

      (6) Childcare and school activities: For qualifying childcare ana.schooirelatedTeasonsfor a:child,. legal Ward, or stepchild
   of a- covered; militarythember;

     (cI) Financialandrlegatafrangerrientst To Make or00.'dOte finat40,0r:10001Affgirkt0 address N 040lIPPY0.4dOyered.
   military member;-

     (e)..P:Oul'rnaliOgt.' To atferid:Ohunsellhaprovided by:isomeone other than hoolthoareproVider for oneself; fe(the,c0Verett
   Military member; or Child; legal ierd; hr-ptapchli4-cif the,coverotip414ory member;

        Rost and reCUPeratfoiii;TO sPend 00.10. five (5)":tlay :10t,OC3 beribOlfiVili00.:povereo military member. io`0030 Otiort,
   term restleave during a period of deployment; :and

         Pc.iPOI*IY.M9rIt.40iviii'e$: To attend offidigceremonies.or programs sponsored bythe thilitary'foi'41.10:C10':doyofterl
   a'. 0Verod!:miiitery-rherPhor!o active duty torrhMatet.br to address issues arising fromthe death.ofa.:covered military.member
   While on active 4plje.

   IV. Other Considerations
                                          gm,    ti
             irwo:00yt:hu                                               tti.gelitJetd feaversehedUiewhen itislitedicallYtleceSsekandt)O:.Vitgi00.0110
                   care               Itterlgrict9lin Oonjota0 health condition or the employee is taking
                                 family                                                                                     LIVIsavejOr his or her own:
  t!.!-Ofttictus ilealttrotrottiilic rt. 'v'titiettl it ;si hysicslly iMhp'oothie.forahr.emoloyao tA'Kotumlo•wierk'dhring Amork„asiiyhmentofter
   takime of intermittent 1-3tAttit, ]save, the entire amount of work miOoaci will .10#.0040toci;.agaitfato.orpOioyee*NLAleave;
  .entitle ment

      44:.Leave.rhey be taken for the: birth or placement of a chiWleavenannot he taken:on a reduced leave 'obhedhio::or
   intermittent., basis: unoor such circumstances, leaverettStiht0ertilna. Singiebleck.!oftieneend.'Within.one year of the
   qttalifying event.

      4,3,:A husbandand wifevho are both emplOyed by:the.Cefhpaq:area.4011:eritilled:101:2werkWee}t*Of                             MLA leavg for
   baiit and family military leave.

     AA, A hosband.and:wife who :are both employed kv..iiip,;QOPpony.aro:ohtitled fo:a tombiriedlOworkmeeks of Milifery.
   Caregiver

                  Noticellatitiirettients
                                      rriaxiMumadvance.netice of their;:intentionslolake.FMLAleavelo 011bw1011*.titilkife000401)e
                                        rit(theOsigno)er.IL

     As of,,Jan.:t, 2014 airtOtiuustt:litsi.. FMLA should tiktii4 thrOcighthe.eileaith$0.WayateMApplicOle.fOrttra,:tremedia
  available through:eHealtb$afe during the request' process] Review` hiSFMLApitick Referenee'Gtilde;fORG1,44. iqr step' by
  stelyingirtictionsonliow to:formally:request:FN.&

      5.1 „EitiplOyees must       30,-qays.govance notice of thespeedsfer FMIA leave:WhentilsforeseeablefOrthe birth or
  ,placement of a child, for planned. medicaltreetMent.Or when leaVei)S.Oueto.eotive.tiuty of.antritrnediate family member
   emplOyees.aroreqUired.to comply with their'oepotinvbr$;, or WO* groups usual ,orfd.0pOjitiAtS. notice and procedural
  'requirements for              leave; absent unusual circumstances,

     5.2„ When 30-days advance notice is not possible; notibetslequire&asaoones:praCticabla,




                                                                                                                           UP_Dunge rifi9f%01.7
   fittiP,//horne;WWW.uprr.porn/entp/ec/policy/htlia._finlifinikagrnt,sittnif
                                                                   Exhibit E-19
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 25 of 59 Page ID #:1476

    UP:          & Medical Leave Polisy;:including ACtive Duty:Rairiity Mil itaty1,-000'4                                             OVA


                  01poriIhqor-solt40Olibg tylp(iicallreatinent;•.anemployee should consult:With hie-or Iher supervitor and:moke
    reasonable .offortkto schedule the 1609P so,A -,(1-0I;I.O.;:giloly
       TOM        cIWItAnitttgrotaq.,T.klpo4000- lotvo teher101e thee1'nployeelnOtiprOvidethereatentVOletelclng'Of
   •flatqa# e.Il          st,tiule, f04a,hezessaryand:providethe schedulelfertreetMehttOellOW ail'OPPOttPnitY,A0 too4oto
    4:14,4iroti,-,07.10.ffulfstn60,1:01%.

           WhOOilt*p-OprOxim010:tiotrig ptto'..:0000.10)= foAvplio.:0•01pr,0001*,011.-00.0pyoo mos(proViderioticettf-Linion•
   PaOilio.et setirt'iet pradtfcabie under the facts and. eircumstances of the oattogor       000f011y:*90*Oppt(o014.1f4r.
   .the employeete provide notice ofleavOthet is untOfeteeabieWithin..tetiffielifetetiOedpythe employe'e's department's'.or
    work.grouVeUtual:7andcuttomaryncitice reopiremente.epPlicobleto..such)eave                        giVen eitherIn por00.:or by
   :telephone when triodic4l gmergoici6s:trelrivolvocFtindrrtavbe, 91ven. by theemployee:s:spousecr other.froy.rdeffibor it Ah0
    empiayee is medically unatle to provide n.itce::

          aiveinployeefaiiStgiVegOzdayellO0.4afOr!fOre.See.ahle J-04v0-,074. bOi*rea$011010.'05040';fOr•llig delay, OA*
   maybe denied ontifedegoote;notibeththeneed it.PreVidedandthe leave rnay                            th0:,0)4clat;IC.1,40
   delayednotice:
      5 7 .N.OthiPg ilerein.-c. 4aogeis tflt•ntwil(01141).:.:•pro.0049r0 Tpciptromeots,fottetwoitirtzleavelhat have been
   by':tho. top10.06!'00Paillt104.0,0rHgrogri.0400:00igigi vogogtoo0*,(1orkAo employee Glo`ea nOt comply withbo.
   usual nOtie and {procedural: requireritents,.and ni5 unusual circumstances justify the failttrs. tq corflply, 1vi11~ part tested l; aye
   may bedelayeder denied.

       cproi.#00 .of,400:vo '8i..cortifib.atiott of Medloal
       1. Th0...e.0"0.p00"-kfth0100.9.0;00.0130::400(04;4040r fiAl.dkond..the employee MOOt prOytdathe opproptiate:oompleted
   FMLA                    bt       P:0017e.010otFotit which I41.0.00,V(Ailopje itodog:tht0O.H041t0Aig-P:01)A00401 040
   supporting; the need for theleave: AiTecittaafpr roa5pndbie„:00000tAttori:of family                verifying jt*igoltliTtowArk
   rnALA:Loave may:elsoberegOired.,

      6;2AriT‘O#0.1Py0.0 WIII:haVetiftqOP'-00Y400 in 0100.P7r040'.0-'PgmnfotodZotiiffcatIon Form Jf the;.employeefailsk
   pr:ovio,..tool9'..COtifloPtiP4AW being required to do so, tho,opotbstoo.1114 be denied the taking
   the CertlelleatiOn FOrin is incomplete (*1.46.00100; an:,emPIOYea*Ill be giveh:Wiltteq.rtbtifiOViOt):,OfthifgPrMOOh neededand:
   will have seven.i(ndays,afterieceiving .s,uCh :written :noticeici Previdet he n.eCeStaryinfOrMetioa..
       6 If there is reason to doubt the validity of thernedical ceiiifidation::e second opinion;: at the             olbeco6pony,,
   i.ojo*0.'wmoirjoo-i::oocriti:qp maybe took,* If tho                                  tho'teairia:ppirilomdiffet; ethirctopinierN.;etthe
   e- Xpente,Of                                        00001Aglt*'Itilt01,1.0Ajttioo.!-0 provider which the Company and the:
  ..employee jeintlY,seleeti will ,bethefinal.andbi6Cting'deOlsioh,
       '6A. When theCompanyidentifiesiinformationsuCh as.a weekend:pattern:0 FM tA:oeage, I tatoasto,dOLibt upon the,
   .employee's stated reason'fortiie 080nqev.andtherels.:na.apparent medicalreason for.thetirning.tifthoseabeencet along
   'they pattern, and v hOrl II'10•,POMpOnyjcloolif*.:40 poplmOtoAq.f014A):-#00:1 -',oreeiforlhan the.: estimated'. and,
   dOrotiOn Ottit1Os1 by It*.:011'10:300 msoitb., CANYt000kt40 potooymlav rogogi000ttilioopp,,,
     :6.5,A.requestforActiveDutyleavemutthesupportedby-.theCettificatiOn of ai4WINTO:0 gxigoNyffp(Militory FgAily..1400.e.
         o...,weiMas:,. atiorapriateAocumentitionineiudirtig;jthe:.overed,;milfiarrmerriber's active duty orders;,.
                                             wovg mot1.60 supported 6y-the                        $atious:101:dryortliness of :Covered.
   -$0tVideMorntier                                  ,algippoo.000.imontotiqq,.
      ;7,:Asof       2O'4 all requeSitlerf Wks. hOtlicthe made:the:1000e                          Applicab►d•ftStrYts 000.0,
   ovoI10101tiroqgh eHealthSafe; during the request procenl:keviovthi's .5W1 :CluipkA0ference-'Guida:NROY:1 :for 'step-by-
                     t'fpw,tc.

  VII. -.101010nortoo. of El.e.oefits.
     An:erni5ioye&t healthcare:coverage Wilrbe::maiiiiained- by:the company: during FINALA,OtitenOstolhe SOMeextentlhat
   coveragewas,provided prior torthe:feave




   latp://homto,o,vw:uptr.com/empiecipolloyithilafinlifin taagrn t.shtrn 1                                               nger_Opfill&o) 7
                                                              Exhibit E-20
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 26 of 59 Page ID #:1477

    OP: Family. gt, Medical:Leave Pericy,; includingActiveD;uty FaMily'Militiify Leave &Military CarcgiVer                                Ptigo.5 01,4



      7.1,,,Any:•:porticn of the health prerniume;thatTiadbeen paid by-theemployeeprior:to FMiA.leaveoust continuelo be.
   :paid-by:14e employee 00ting.the FMLA leave.:01100.070 roii0J0-10 tt,Igi,,p0.0.,f,r.i.A.rillor'04.far..:offierperiods,.of unpaid leave,

      'a:Wh.en,„.at an employee's requeSL. O.CCrt,i6Ct 000100, 006enel..-000;                                                                  leave,
    theiernpleyee!sshare of healthcareipremlurns0(11be p.ald:irr the normal manner                         payroll deductions.:
      7 Medical and 000040004 may Oo'.000titio%1:•clurloo an Fklitivieave,of absence, by-the employee making his/her
   applicabie?nlonthlycontrilvtidrW10..t,lPRR•te:-coar:file 040 participation10.110. 0.10n;:•if'an•-ernployeet health insurance:
   prernIumnierelhan;:X) cloys:la*                                       Olideiovjoog. q.ch.ernployee diet the payment has not been
   received, Fifteemdays after the notice                   mailed, tRF,03*iltdioOootiot*ttto otolo.yoo.'s health insurancebenefits while
   on` M1,A leave:. Upomrefurriing:fionleavelbeemployeeN4itlbe reinatateaowtheaMeterrna.and ooriditiOp0:.wptiorto
   14k169::!fi.Ov.0:. NNittflotitiovi000.fOltitiorty•gootityirg poriodlorphyslcatexamination.
       7 4 ExooOtioo;:tofOitoil wItto::poffootmato;pirooloo Budget W4toottitotiott Act (0014RA):019g6;.--the.Companys.
   obligation-"t0 maintain:,1.10alth. benefitS:.Uhdet                                triCOroptoyogimfoforIITtt    ..................... or    .h er
   intent        to:.:return:from::leave;.:(2)..faits.to:returnfroriljeayeanditiorobylerniinates.::ernployment;•
                                     .                                                                           Of . (3) tflo,,Oltilplpypoqi010(4.g$.
   tiffs of!,ter•FMLA;:leove;ontitlement.

     '7:A•ThO.:`QOMpopy:.nlAy, ,.r.ogovor tioOttt1M110. Pr9111it4r00:#,IxAml.'.orripleyee Who,-does'fidf:-return to work after P.M Lk leave?,
   unieaS:TheoMplosr.o.bti.o.tkotot.:tro •failure tQ 6Kot.o.;tg.•-Ottelothecqnflnuatien., recra.rrentce, or onset.of ah;FMLA:quAifying:
   serious healliTcondition.orsid.A0                                     0.001:00.0:00frO,L.

   111,...:ROtilrOtOtOblelitRightt
     xtA,:'wboloyeek,micretortl'Aoseo*axpro(1001.fOrNoperopplioable.,00fiec'tive bargaining agreements.
     11.a,Awempley.ee realMing WaeiMbeAerFtilboklee.Ve het hO greatetIlghtV reinstatement or *or borofiit-7.and.
   conditions employmettiban.ifbeety.sheba.dbeeryCehtinUOUSIV:iethglOyetidOringtheflAA:leaVe.

     8:3, Upon    return from K4LkieavoTorremployeds:Iyenefft*IIttse!ailhet::samejevel as .before the leave began SUbjeet to
                     0.0110001.01k0i.Ot rnVheyejakerti!aqe.Auring;'.the:periocrefleave:

        Frauttutoni EMLA. Leave
     'An-emPloyeewho.fraudulently obtains:FM.LN:leava..1 naproteeted bytho. FMLA's job:restoration or maint0000toof •
   healtheareberiefiteprovielons:

  .X, FWI.pre.-to; Return from;-4;ppyp-.
     The. failurecian emProyeeiO retOrnjte,.WOrki4p.oh:egpiratiOn of .F,MJA•toov4,:-*41.110.u.Noptihe p•rnrOyo.to.to.rolootion in •
  'accordance withithwapplicablecollective hargainingagreeme.ht,

   Xi State 141,1.Pq0kJAW:
     .FMLA,,00i.ii.01044011004004.00::. 0091.00.0$f0f*OWOriJ001...10#--th4tooyld,o,-grot.p.rfe*y                 or medicaf 'leave:001,ft,



     TilopotoponyrooN0416:0 right Ee fi,pdtfy.'the terms ofthis policyWherebenefits.extendeCi.exceeCilFMLA
         Miscellaneous
     NOthing.irdhlsvelicy.insulates,arvempleyee from the application OfariyappliCabiae011eeti've bargaining..agreetrientArdAy
   Oth.er...6opporlypoli616.

   XlV Need Help?-           -•-
                                                                                                                      .     .
     Employees requiring riVILArelatedAbSeriCee ShoUld ' .9,.titattrt.tiOit.,b.0006/10.0.-: The OOrnPgriYI:la-e;:theo0hOtyond
   responsibility,-to..adminieterthisleavepoliCy4 .1ncluding deciding.which..alo'SenCee from            po ot*.g000t'FIALA:JOOYO.
    ime queetiOnconcerningihe.:ENALKor:UnionPacific- Railroadspolicy and procedures toornmornontinolhe.Act snoolo
   refetrodlo.lbe.flg,apojoe Centel                        (Ati<,,UP.14R),:optiOn -4,-:from 9- a,m,to.5p,m,,..Central Standard Time.




   htm://horne.Www.fmrr.comiernp/ec/policy/fmlaimithia agnitshtml'                                                       UP_Dunger_qq91§fr2017
                                                                  Exhibit E-21
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 27 of 59 Page ID #:1478

                  &. Medical Leave Policy, including Active Duty Family Military `Leave. & Military Caitgiv.tt:140.1 Page 6 0.11:



    XV:U.S,apartment 9f• 1,40pr ContppOilfcitmeion
       t.1.3.:DapOrtineat 01,-Obor
    200 Conatitution:Ave,ON
   'Washington; DO 20210
    1-860:e1,USA-tOL




   http://ho e .www. u prr. onVern piecip o I i cy/fiu la.in 1/1111'14. .agin                           UP_Dunger_01q0+ Ro 17

                                                                  Exhibit E-22
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 28 of 59 Page ID #:1479




        Cover Page - Exhibit F
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 29 of 59 Page ID #:1480

    UR: USe FrOily Meiifd notyt Appropiiat.eiy                                                                               Page 1 on


      N ION
              eUiLpiNe AMERtue




    t)$.0- Family Medical Leave Appropriately
      The Family Medical Leave-Act 'T MLA) . t& 2000,02 to: proloot eligible employees'_ 0.0 $0,,.0,.,),qy can fectie.en qualifying
   personal orfairilit serious rnedleasituetions„.when neCeasary. Consider the tellOWiffg:SeenariO. An ernPleyee had an;
   approved FMI.A peep -tor a 'seriouv,health. condition: Snehada planned Peurth Of July :hat*: v.o.atiOritiociiivilog.40g:A.,A4
   had difficulty finding coverage for two scheduled shifts the.employee:looka personalday July"2, baSibeeWeritli?z;reqUeSted
   two days of FMLN12092 for          '‘artd:':4 instead gf.Ntignfrig.V work          was                                  taking FMLA;
   leave to: cover sehedUled WorKdayS,

   Consequences
       The einplOyee sued her 00212y2t,,,22012n012g:the'cdnipany,intellered,with her right to use FAilLA:01101;disctithinated,:.egainst
   tioiT:f6r:UsTri4 FIOLA."Th6:c0 stated Ina•OfT.fploy.00,ese9fription to use FN.ILA Whenever 'eherwarttetdue:to an.appreved.ose,;
   was wrong. The ernployee "oOnVeniendY,:eVerlOdk[edj"'that f101-00'2:-,200.0,0 off.042h pqoAstoo had            result of a'sefieue,
   health condition,rendering:her:unable td:perforre otieor Mere:00eriti411:10.fOriOtiOks.T10:061P100tf1:00:-.06 orog,Oor July 3
   and      MLA leave were for serious :health conditions.

   "Policy
      Employees: should ooly.uee FMLA leave its intended p.#0000, FMLA may provide up to,i2,unpaid workweeks,.Autiug a.
   rolling atontith period`:andls:Trot        takeedditideal'Vh*dff from vYtitkriOt:OP:i0M.0:'0110#00PrlOr companyIP610";
   or eelleetiO Oerolhiug agreements„Please revievUnionPecifiee FMLA Policy
      Er1101P700$.0r0 t.20-0022..2f;thOir F-00.2200106:oihpnf.. using VMLA leave,
      • FMLA leave: they only he tieedler•:itslaWf0104POSe; intentional MOM. and FMLA frpyd areroundslar termination;

       An employee:needing iritermittenC:.MLA:leave for a chronic condition must             Union p4004cgoop.c0- 0040
   PrOcedgrqs unless. unusual circurnatances'. preventAhe employee:from-deft:1g so Oh which deSattle000000 must provide
   notice as soon 'eS'.t10 er:She'ls

       Federal rpgulk1120 cloorij,.6fatothofifail erriplOyeefailatemevidetlinely notioe(.hpor she ,may haveiheFIVILA leave
   request delayed or denied end be subject to                       1:ef..•QP's'oporlonoo.
        FMLA regulations permit UP 12', request recertification Aar) employeeSFMLA 0a0.1S- in excess of
   clUititorT identified oy-qboAith Care provider; orift16::'orptloyee hat:a. 2afterrt'of fakinAleave:in conlOnCtionWith rest 00y:C
   Weekends; et hOlidaft

   Oftjto. Information
       :ElnPloyeee'ghbOld:TopprtAiiolations,bt litalatthimand: Business '.0'ron duct PelictO::a manager or td1.1i0,VP Y4IPOS L1110::4
   400'99.8.-200. Eirtployees 000f101r);002FM14A.0,21fey'or with iuestfons.can: ontadthe.fiR 8erviCeOenter:Ot $7i~ 275 8747
   '.(ASK-UPHFOiebiAge,tn: te..5.0.4.entrat :. •ptocioro:Too,::

      questions:rogarding collective bargathitio,,f021200.J2t5ot contracts        nagetietioria,.0hOuld'hesuhrp4ed to Ask LR,




                                                                                                          shit O_Dunger099/15?...7917
   ht-tps://horhe,WV,*(1Prt-cgin/011.1151exafCOndPoffhlillbtinsf26 i6Arte. OrliflY_m edicalJea've:.aPProP.
                                                            Exhibit F-23
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 30 of 59 Page ID #:1481




       Cover Page - Exhibit G
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 31 of 59 Page ID #:1482

     vpoiilitio;                      Llso Family Medieal Leave Appropriately                                                              Page I' 4;2



              8U1LOINO Misfile/0
     Iillll



    UNION F'ArIFIC NOW, Mlf,a41 UPPATEP PAIVe

    ILJP()nline
     AROUND THE RAILROAD

                  Bu[leti                 Etrl. i1i 14a                too                  ropriateiy
          21i..2017.100,,10 a:111.CDT'
       thqE,001ily.,Med140 . i!LOay.O•AOtIPMLAYis.•delorte.d:10.'orokoot 0161Pli erriPlOY00!).10)A to 1401111*014:0003 t0e: -'Pi)- their
    pl0-04-lanjilsr,triOrnpOrdgpOlifNiii4*rin..00•kig(tig4nOtogi;Tyro, isieloy,..itpepely041efrierike§',a reeent:Fikik court
    related to ..Union

       40010.0
    Ah'etOloyed had aivappreveaffiterrnittent FMLA-.M.afor'assourdrig medical contlittemeati$4,:adhillip,and
   lecitring'beci                                             thO,:eihrilOYee                                    V.4k0(00t0.4
    driving home. irtiq'igOligt*O',W00..eteeeetuteffi:joif.t1)01**40y.pet*0:FIVILA lay tiff 8u15.2eqUebilyi.iise,employee used
    additional*KA tirne:,ondaya•enrietponiiingWithtOuifiteyeierlitebui
                                                                                                                              . .
       Eventually, the etemesieoteetioei740.04tweworoglw.ereeet.4ti(101vietielvebaretleatotitt.Ivecirde;aed aoritlUded:
    ihaernOioyeawai6lsoiy.u6ing.F.MLA     . •:tneoVerAtianneesleenrieete4 inliwarreie l'iwerriPIRog.rewenciet tbe,pb§pitcp.
   :.werglizIglOrri4.17fi g omployee-40010f,140104jri]011•*.c0vrt001*Att*::;tif.FRisAyoo;mit:00;.ppobj0;:w01:0400 evioope
   *04tet)*(0g:000lol,

      Ttig•mmijlom'wole004.41. . 0e0,411001060d.e410;Off010.94ejlemstoottoiokesiee ri:00.10,14eV'eJ0j.00.FNILA wove
   to covof absenees; eehnecled:wiih the attestfor driving mhilafetwithet6d,
     Consequences:                                                .                                                        .      .
   Ina eubeecfeeet:lewwit,'140.09(iit feued:thet the employer hadf not iilteifeted           employees:rightta:uee:FMLA•wkthaa
   .,not.'retaliated aoalristthA•:.empioyee.:(nri.u.ing FMLA, The moo rkilecmat the rightlo;:u§e:PmtA.o0000:eilly,471 enQpr,aten-nna •
     cause by the medical it4aarig +,0!erotie jeeito.*/ee•Certtliedl• ropotr,..4-1-0'•0*1: was.- 06t Impressed with the employee's
     argument 1 hat :the FMLA abtenoetVeraeoirioldentai'vvith'iiie.notirt.aateS,
      Policy:                                                           . „...
   EMplOyeeS,'StIoUld,'sliNeyS'utaFMLAtaave:forttairItendedpurposa P.MLAmaK,orovidaup.to izvepeie worKweelcs:during.a
   Tolliog51004ahth period, buttLiahota means totalsaAdditiohallien0,pft 'trot» WOrti:for uOtelated.4400.0:.001 OtheNge.,altoWed.
   000y OtOO.ar*,01004.0(pO110!*140:010ihOaVeetheqta; pleafasilaW,UP'a,'F.MLA
      EMployees orarettrihded,oftheir,re§oonii(Ailiesviwory,usingFMtA lOPYT
                                                                                            .    .             .„ .
        qmpkiee*regy,:emy:4 .400:,fet:g010.wfpr fi00.00=MWilien01 thiatiaO"entl.FMLA fraud are .groundalorterrainatioar
        tinii•onolny011000I00,IMPFirtittehtfFMLA leaVe!ftitr.a.ohtehlabOildittOtt must oorotyv4iiir,UPis,aciyanee:calf..4n,procedures
        unless unusual eireumstanetepreveettheomjile.yee.trore.delbgAo.kinviiteli,:eaw(iie,erniji9yeeiNaprniiid4.notie0:00
        soop,eStleerftls;00):
   'M:. F.PcIcYaiNgu)alleie,i0teprly..wilo.tnOt•IFirriVoinyo tei00;peevree:peTely:e91.0; haotithe may; have-the FMLA leave
        requeet delayed:ondentedand,maybe 9661e.t4e.,diseiptine:•as..seCterthlnlfis attendance policy.
        A'AVN.reoulatioev.pormil UP to loqueif recertificetion:ICen.employeea FMLA paglin.exce4g„nilhn.:'frogriOnpy 04-04.tetjeo
        ii:1qnti000:)); y:e-teeltive§re provider or if the einptoyee has a pattern of taking 10M•ifi:0010nOtten*10 restdays,
        weekends, or holidays.

      Mcito-InfOrhititibil
   EmplOyeeashoiild -report violations. of LIF% Ethics and -Eftualhea '.C.Otiduct Policy toe:inanOger.or tal the UR,Valt.jO Lihaat.800-
   p90-200a.Empleyege.uhtertein .eiseqt.FmtApelity or v.,/iitVg4eatipt*atiteiitatt HR EeNieet'at'877-275-,874t (A8k,t)iDkR)
   frorif O;ifl, to 5:p . fn. Central Standard Tiree,,MOrgiay.luroughFriyey,

                   rgtilarc.110 0J.1.04* ogrogoompsopipitqopridotoolivoitepptiatioilt,.tialki:be-suboithecticasit Qt ,

   0.o.R.1 me*



                                                                                                                               UP_Du nger_Opin o I 7
   Intp://honie .)?0**Airiri*iirdenipiiid*§/u p                0i         04_,213'011034trni
                                                                    Exhibit G-24
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 32 of 59 Page ID #:1483




       Cover Page - Exhibit H
       Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 33 of 59 Page ID #:1484


                        U.N1014 PACIFiC Rti11.A0AD
                        14QO gauglas.Sfieet Omaha,. Nebraska .88170




                        0ctoher        0.4/ F143$




                        ThOtail     mutigr
                             'bait 129
                                     :04 4.206


                        T4mfly:          pr- )43:1,itati• t4ir*
                        Employe:: :;44. 40:4,40.4


                        Dear ThoMaS E. Dui get1

                                .au d, Medical Services has recently become aware: tha you may cluK6. '*•tffix41,4fiiipg.
                        need for: leave: under the Tamily Medical - Leave Act IFINa) 10401: 41,11e inauples
                        14444-AAAt;400*.

                        our ro'COrda indicate: that you. have requested :awl.have: met                    11:16$14:$14§St
                        teViiteittotitti :fot.' `k.bilatiiing leave

                                  weave: Type: TED EMLA
                                   4.(gorV     Self
                                  Reason:     :self Nealth Condition.

                        Enclosed, .axe goxiTle 16873 Notice of Eligibility And Employee Tights. And
                        ReePoneihiliti:es, and the appropriate Certj-fioar4o# form to. 4ertifY Your tequeatibt
                        leave. Form 16873 ieypurs to keep for your -re.corda7 it op14.41,4 your eligibility for
                        FMLA arid your. Ti9htt end keeponsibilities under the apt,

                        You age. Ippgai-red. to. submit.complete, Ccrtifi..c•atiOh fotm O) support      doctImentatiori
                        to. verify!` if the reason fOr, your need for leave Would qU413,:fY under;; `°t 741-#.4,
                        Medidalt6NVeACt,

                     Your 4:w:tillcation form. :or; other supporting ,documentation. sit014        • ..t*tteA
                     HealtMdditAI SOrVite-a withiA.154ays of the date of th4.e.'1-Pt:ter,Xou PAY 04tti *.
                         'Fol4A:4#14-A       OOttifitatioh'process. `However if`       appropriate: certification.
                      fOM or Other,SdppOti)v dOduMentation'ie not provided or .does hot Substantiate your
                                    fOr Ieaye,es defined by the gML4i all FMWebSenceS attribatable: to this,
                    leave :request AU revert. to, .unexcuped Abpepop.s.. Tbes . A140xoga04 4.8011 04 it: turn'.
                     may reedit 10A.voiation               APPltoahle. attendance, Or clt.qoAprj.hP:P0144':i   PiP.
                                   T66 of FMLA:1AV was forreasone ,otherthan iteihtendediourpos% YOXx:131,4'
                    ,014c0140hject
                    -                  to dieA$kline., up to. and. including termination         employment:..

                        PLEASE+ ,NOTE4 The etidlOadd intnertration .inolndes, only a ipor0;on       the .00aMaTir441. PriA,
IF141.tigg ",+:.+N;;‘                                                                                               --r•••"=:"•4:=124.-6214iv."' 5=1"..-- - eu
                                                                                          •     "         :••
                                                                                                                               BOLDING AMERIe.A.

                                                                                                         ;AU    P_D unpe .000455
                                                                                                                      .7;,..,••-•, •
                                                                      Exhibit H-25
    Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 34 of 59 Page ID #:1485



           UNI9N.PACIF1C11AfOCAO.
           1400 Douglas.' Street Ompfra r'Nettrasks $';8':17.9




           policy. It; is: your rCeP9r1sibia 2 tr  teattanii sundnrnt'and thn nnti. /291.1...CY: 0:10
           takinq•:FAI.A. -For further information please :gor to httpil/nome            cool/amp/0P/
           policy/time, 'sway/index thttl



           •Infortletion ,re5e:r.ding; the ntatun of your, .1i'Mr.A. request. :in Availakjl.e
           tab 'in eHeaithSain:.. elina.ithSefo:. le            on your Mystip page under the employee.



           If you .have any speat.ions.,                                        &   Medical Services,




          $inderelYi

          Health .&:MediCal ServfiCeS
          Fajt .:



          cc r




                                                                                                            •


         wif.194p:Oonik
                  •
                                                                                                                BAAWNO.AMERKk
•                         4.71u   ahwk                                                                  "

                                                                 Exhibit H-26
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 35 of 59 Page ID #:1486




         Cover Page - Exhibit I
                     Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 36 of 59 Page ID #:1487

      View stgu,s:and Chronology - ttim_Pacific                                                         Page 1 of 1




m

74:
N




       fittps://liornemuavAiintiontheilpoitil.                                                           11/14/2017
     Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 37 of 59 Page ID #:1488



                                                                                        N




U.



                                                                                        a


1
O
 .
U




                                                                     UP_Dunger_000458
                                         Exhibit 1-28
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 38 of 59 Page ID #:1489




        Cover Page - Exhibit J
                        Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 39 of 59 Page ID #:1490
         Caleirclar




           EDCS Calendar                                                                                                                                                                                                                                           tlitSAVAt.4 . *0400




                                                                                                                                                                                                                                                                                                 UP_Dunger_000459
                                                                                                                                                                                                                    1****0. Vt40.01.rk

                                                                    Employee:       IVUKERA"MOMA5 E                                                  [Di      Employee' ID: 0444911.


                                                                                                                                                                        .T-r
                                                                                                                                                                           „,914
                  << Previous                                                                                                                                                      TOOT                                                                      'Neltti`$"0:a

                                                                                                                                                     "..ria.4.'
                                                                                                                                                              . 1-2,.'iLft'Orl.:
                                                                                                                                                                     •            .....72 "iaalaataiir.".. Taiikaateial*A49.. ..
                                                                                                                                                                                 .rn.
                                                '''                144,t                         C'''4:       • ,.,                    ... -1 • -iel-Nf
                                                                                                                                                     ',.1,:.i--  .                 .I.Ka_•.,,,gmv!,-11.-
                                                                                                                                                             ..,,-.44,,-,,,..5.72...                        .....f..*.m...r.,74.., . ,,,,,..1.,
                                                                                                                                                                                                     ........5n                   •7



                         :'f.1:taid
                         ,                  '                3'-iia.4104iO4 :- #0-ARF,C(:$14.1/4ViiiiiitirellEV:
                                                      -:, 4-5,                                                    4440.1.874-MOgliggg.t.l sat .
                                                                                    A IA'                  vf:$ K                      'f 4 1.'                                                 !k.',6 ''                                       wi07-#.
                                                                                    Oak°                                               .0/1400                     08140                         Dig00;                                     -04:00:
                                                                                     . •




                                                                                                                                                                                                                                                                                                                    Exhibit J-29
                  !.',-.4:-..-..''
                                                                           -        74r'4 9 ..
                                                                                                  iY          .k, '               ."                                    1.' ',.                  ''13-_-4..                             , -4           .„,:.
                                                                                                                                                                                                                                                        . ..'t - '1... :::
                    ',.. .
                                                                                                                          •            08 00                       08 00                         08 00                 ,,t.
                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                    ,.-5,4, , = 't„., •
                                                                                                                                                                                                                                   ..


                                                                                      ,..          .„;,...,
                                                                                      ... *
                                                                                                 ,4...
                                                                                                              "       •                `1.'-'44-.-
                                                                                                                                         .f .;.-                                                •;t,                  ;;          4,, 1:.             ft2littec,         7i
                                                                                                                                                                                                  ...ift.:.2
                                                                                                                                                                                                           .
                                                                                    * ir*                                              itItt.*:                     t                  •                       ..                                a : , era
                                                                                                                                                                                                                                                      •             •
                                                                                    .000
                                                                                                                                  •.
                                                                                                                                                                                           •                                                .
                                                                                                                                                                                                                                                                        •r
                                                                                                                                                     f              08:00
                                                                                                                                                                    FMLA NO P -I                  VAC&
                                                                                                                                                                                                   ' '-'11tOtI
                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                 -..FMLA VACATI         .4
                                                                                                                                                                                                                                                PAID
                                                                                                                                                                                                                                                '
                                     ____                                  •-„,..                         ,                                                                                                                                      ..
                                                                                    ,--             Ag:.,, ,,.. 5 i,_. .,                                            , 26          -       -                                                                  --
                                                                                    bs.                • •‘4-4                ,         os:oo                       08:00                            8:0:0.,:.. ,
                                                                                                                                                                                               - 13.°4                                          :Wig                ,
                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         •
                                                                                                   ,                                                                                                                                                                         ..



                                                             .-,                     '31 *
                                                                                                                                                                                                                                                                             -:-.
                                                                                     08:00




                                                                                                                      01115`0,hiliaitOrt: ;'bone




littpsiihome.www.-9rnep!nfecix admin_web/secute/indexjasnwicketinteeia---.3::::                                                                                                                                                                                                     11/1512017
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 40 of 59 Page ID #:1491




        Cover Page - Exhibit K
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 41 of 59 Page ID #:1492

    UP: MVS: MVS Reports                                                                                                                                                            101


                   414'. iwS woo                                                                                                                                             6:1(m1.14911=1




                                                                                     'ow? Sacset the roster

     Reports
          estiet ioiatten*:     EMI=                     Seii0 &seeks R0ySAysitSb ?Adele! 07yr:                                1721      46.146At1tuiti CEP
          Select ftealeiit'   TALL                       sole.? Enipleyi017
                                                                                           .                     ,
                                                                       K6/•000,Ail


                  &id wiotuiti
                                             tc•v;:.IA                 m INO DATA AVADA610
                                             iciAVOrmoirrit                       Orl.)1
                                -                                                                                     • Vtbruerv..201    -
     NMI 11111121111111MMENIUMIE111,111MMEWAW                                                  __1.       t4         Y ' 1                       . I SA
                                                                                                                         1
     fnErn ErEZIMMI Ma/ KELM EMB 1=1                                                                                          'I.     .1 6) 3.1 OM : 4-4'016)
     CEEM DELUI UM=   111191111,111ECIT EEIEM,IIIEU                                 t-5:0(6), 0-4.0{0 -7-1:00)               I ,o.            9,4:0(2, 0: 0( 1114.00)
      MOM arlECIT( THEIEMD)
                    , r,,,,,mr4 MET V= FIZEMIGIEEZ3,                               ,2='L:0 ez i. 0046 le••• 16 I45.3# ' 16'2. k) 3.046'16,7.6(6)
      MOM 1111E1111Lriamo.              61:111131:03=                               10;6 OM 204 0( 1 20.2 0(6: 1Y ' M. STI:
                                                                                                     0
                                                                                                                                   0( • : 23.1.411
                                                                                                                                          .
                                                                                                                                                 (6)
     Entea      bm wiaini cimeiimom•••••                                                                                                                    ir
              -- ----    _, • 017 .                                                                                          Arline*?
     MIMI 1•11=1•11111E23111111E53111111Wall Man MIMI • S0                                                Km     •                    6, 1111331111;111111121111M1111
     =INN ®-111W0111011111MIMI 111101111                   ..                                              .                              WM 11111111111 FIIMI
     CM 11111111111ral INIMAPZIEDIMIMIESEM 1:2:0(0) ,10(6)                                                       4.2.    0 5,2 6) MEVII:E=31MITI
     OM tiMIZSVIZMI =DI, [REM MIIM1,1111111) ;4.0{0 0.2'06                                                       1 2. 6 12. 6 torm maraumen
     MEET ECIEEMIEDEOVIEMFEEKM:E=31,0M 0.0.000 17.,41(6                                                          1134.00) igamo za.t.d(a) 14;6(6) 2260(6)
     istmelz camp = biril,e)Luay , ammo. 21.30(61f 144 OM                                                        233.0(642640(0 27-..2 6) 26 4.0(6)29.50(6
                                                                                           .0c6)
                          . _                                                                                                Joni 0/7
     MIMI IETIMAZINIOMNIOnlialli NENI           -11                                            -'         too.       0       {   •             lb   ,            .93 1
                                                                                                                                                                     1
     EMI EffiC131,E
                  07.1t3)!Fireal 0E= ECE73#1D0311
     BM 11:10311,0EMilIFIWIMMEMBOCITI ISIM3) 4 'x: 0(6 . .6 0(6) : 6 6 6(6) I 74616                                                       04 6(6). ' 9410 26,5•6(
     =Ea OM IMEMIIIMEMiltEM)=35TECIELMI 146(6 i 124.0(61 12. 40(6 144               ,                                                     16,10(6) 64 6(6) 12,6,0(6)
     inra EnEmn:Emmgcniormormixon 0.6, 119.6.0(0 20.5.0(6 214.016,                                                                         2.6. 6). 3-4 0(6 34,5;4(4
     EaMZ.) MECOJ EUELIMIMED11111111NM 2s.d.,6)I t6-.06X 27.5.0(6) .46(6                                                                  2246(6); 031:0(6)

                                        ' -                                                           •                       . .that
                        20 017'     •'                                                                                                  0 7         -
     Me= Illailif.13110 ECM IlEalliUWWI           murnulierrni**,tms Emig *OM 'MOO
     -11111111=111111111111111•1111111 MillEM71 MN M111111101=igaTh 1420711=91EICMO
                                            E tti raglarLui ItElli itibtli ttrEditrem rokua
     iiglIEJ 0131131 DEEM titftbi lerth innAtE
     CI= aldwillIZEItS1 MO) IMM, ECEEMINECTS1                                      MIXD1 IIKET11.11C031 BEV EIREMIMEM:ELIOM
     MEW MEEttititt &WM trattra Etremtati                                          am arembraTreara artfritra, :, )1
     man Ertrotixtv arm many run gmli                                              porn onowlmolulErm rnm NM NW
     terdi mom moo aimmiiimmum
                                , k.m...401.7.                                                               iimmunon
                   b•     76 L      W6.       26.,    ,i, F se                     mienuiperaimailifigm mom WitgliiMO
                                                   1,0,0(0) I 24:0(6)              FEEZIYALMI MOM re c-2 rinerniramprem
     .3,6:d(6) 4,2. oi 5 ;6:0(6) tHM6Y 'Z'Cb(b) 4;41(04' 2,6.0()                   tro,640/11=1=0293an
                                                                                                  ,    III(VIM EMEU,
     104.0(     11416) t12;5!0(6) 114:.0(6) )4'4.0(6                         uma tu m irantiman =.'(}J La= sa.a,
                                                               .2.0(61_ith.1:60
     17.5.0(6, ists4,(6)miLei6 204.0(6 21,5.046             n4.0(6).23.5.0(6 ti12.2WIIEEELMEMM ina= EMM Eitat milt,
     24.1.' 6, •       ' 26. , . _ ' ' . 204..                •5     70.6:.6=PI LIt12.40/1MCSAINIMI aim OmMINN
      •                          lieVaintHir aol .                            -    ,                                              ,
          glii;       6       • W.. . . • *        li, .         r        Sa       0.5.1111122111MOM IIP:1111 1111111111110111 MUM
                                    4-3.o(6) 1.24:003 ,xl:otta i
                                                               ,cool MIMI 11=1111•11111111111111    11:131BEM
      s•9.0(e)    6.Y0(0) .i-oto • 21,5:1”) g;5.00) ims.0(6 li.6.m6) CErrTh       ;MA EMI WW1EMI =CI
       24 6       0;3. . d 16:6.0 6 154610 56455(6 1)4.0(6) 10.5, 0) tarn EtIMITITIBI MEW 03173{51 IMIMM ITE731
                                                                 i   et
      19.4 M6     011n Mt= 22•66(6) 23 '4.6(6 2446(6) 264. 0                1=5) =On EXIM) EMMI OM UM
     26-6.6(6     WM 76-60(6) .6.0(0) 56.6.0(6)                      EMM34 EI11231 UM)      MI IZEIVAMEI EMI
                                                                     ono miliNitimar =NI iminimiliminim




  lity-soloke.mii*tiptootmosisotoiip4o6ifsfilwqR0004.s                                                                                                                   U          961.7
                                               Exhibit K-30
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 42 of 59 Page ID #:1493




        Cover Page - Exhibit L
           Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 43 of 59 Page ID #:1494


qts Lo'ooti6i)      .-shao Iodation,   , ,.Ef001+5$/be Id   ' ',EMployed         Cohiltreedon        000.0MIrTIme•            Layoff Date,         .6.6)ttc •      TIM0-           l'e .',Iirr   .CO11'014001

                                                                Name- .                                                                                                           Redden


ik.c.            0fr11s.;1Et*:.O.      '0400f:1             Aptota,t;          :,101,0,,1         J o() 9m1,1-.24,142';10   T0/19/2017                          220, -           FMLA

                                                            THOM:MI?,      .                                                                                    :Obi®,      ..

 10              COMMERCE LOCO         D44491.I             :OUNGER,           150340            10/20/a17:206:3.5          1. 0(261407       3•                :2P:,•- •        N.1:,./.t

                                                            dllOMAgt:'                                                                                          MOO              PAIL)


tt.)2)            oloivi06,6,.-ii00,, 64440)1:              000.4,             1$000,1           10)40A.V20i3$o             10/21/3017        3"                22:00-.          FNMA

                                                            THOMASAI                                                                                             6::,00          !IMO,
      .     '
 .., .
7IC              '01014FAMJ.:.',9g1:?: 64440'11             IIIINCIIIR,    ':153862:             I 1:1/1:012017;22;04;47,   1,l'it1//20 II:   3                 *100-            phl :.,.6

                                                            WiOtdOki".                                                                                          0)0          •


MO               ;COMMERCE:4* •04.49.i1i.                   boi400,k,          :10.6gt:          11,•(0044011:-.21p, ,0     0/0542:011        3                 2200-            '.FNILA

  ••.-..                                                    TROM.4$5                                                                                            66:00




                                                                                                                                                                UP_Dunger 000461

                                                                                            Exhibit L-31
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 44 of 59 Page ID #:1495




       Cover Page Exhibit M
                                                   Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 45 of 59 Page ID #:1496

                              k:I4A :35:. Rollover 04,0i:Absen c e. Detail                                                                                                                                                                                                                                                                                                           Page.1 of 1




                                                                                                                                                                                                                                                                                                                                                           Current Ll$er;ornnp .93
                                                   FMLA 365 Rollover FMLA Absence. Detail


                                           32 Records                                                                                                                                                                                                                                                                                                                                ,Next
                                                                                                                                                                                                                                                            • • '          '"•”           '

                               iii11r(3Vee:c,
                                           .a... Leave                                Absence 4 v..i. :',-. FL' •  • , Date . ,,;;, 'Day ci 4.1usao                                                                                                                                                                                                 .i'PreYtQu5..1 FL                    IN
                                     i6= -- '• ',:•:- -, .Type                   7-, '. ,Type :: •. : Category : •      ......„ ,...     k 77.11iiiii,47j.45i.....„:, ,: Usage ..w %. Usage                                                                                                                               Status                            V Status                          ",
                                                                                                                                                „,,     .4,..,,Week , -  • , -,--1,4 -% " - ,                                                                                                                          '•    -   '
                              fg,:::-:..-.:....:                   ...   •        .       ,   •                     ' •"' • ••'   '       • '      .••; ::. •'.‘.v. • • . ' .        '   • ' , '   .     ..,i,...k.
                                                                                                                                                                                                                  Z.4 ' ? !, 7_ '''',-:'', 5!Cr• • '       • •• ' ' . ;'.':. 4 25'Z.,                      '   ' '::.''--iii'1.2J--.
                               :0444911                  "---"----                                Intermitte'Fit           7Pamily Member !. 1                                       2014 tyiife 1.-0ey'•* Normal                                      0.2              - • •                 i                                                                            CLOSED
                                                         FM LA
                                                                                                                                                riett.-14.' • 117034014r                                 .• • ^ Normal2- ' • ^" et                                                                                        „..                                              CLOSED :;
                              `'0444911               Undefined            Intermittent ,• Undefined         :1i/1.6/. 2014 Sunday           •.f. Normal                                                                                             0.2                          iN                             ,Y                                                 . CLOSED               ..--•-
                                    :;•;•., . ...'..-':- ' . -, - .:! , .: • 7- . --,-.- • ,-' .... .:','.- ..=,,,..i-•:,tikes,
                                                                                                                         -      ,-..,,,sr,,,,,
                                                                                                                              ...                                                                                                                      , , ..:,.         .,,,...,,- --,,t ,,,,,-,• 0,- - - ....,                                                   • .. ----, ••,);,-,-i..
                                                                                                                                                                                                                                                                                                                                                                                    . „.•="1,-;.,-
                                     1:1 ••;fIi,,,,,..fUndefined-- - Intermittent -,..Undefineci5evt,         a1r,X. - uxer,Mondajoi,;$44c1Normar,                                                                                              ---- p :2 -:.:; •0.....,:,,r,....- il.N...i.,,,... 3,7-,-,,,Ir....1,4,- ,.. .;.,,, .„ ,                           -;A:,cuosED

                                04449.11              1 Undefined intermittent                                             .'illtadefiried•                         1111.10/2014 ilTuesday                               NOtrnal:                      02                                     1.14                      iCLOSED         X•
                                                                                                                                                                                                                                                                                                                                       Ist
                                                                                                                                                                                                                                                                                                               •                    :.
                                  411d(9
                                 -.-                    • Undefined.,.... Itiiiei-fhitteke.,F                                         '             ,u, --->,-''11!1•9/2014-'i. P n                        a .4; Corral
                                                                                                                                                                                                                   ,-....7„..t..s,,,,.„. ,oriki.,....,.,..c-•..-.:..._:,,,:.
                                                                                                                                                                                                                                                                     • •;:.-.....,,,,.......,. ..:.1*46,:l.:1:::r1
                                                                                                                                                                                                                                                                                                            4 . ...:-... -.....•
                                                                                                                                                                                                                                                                                                                             4"t . .. . ,
                                0444911                   Undefined                           •Intermittent             1Undefined                                  • 12/03/20141 Wednesday' 1Ni:fanal.                                            10'2                                               N                                                                'CLOSED
Zell11c1111x3




                                                                                                                                                                                                                                               „.., rt ,                                              •
                                                                    ^ er' ed •
                                                                    d                                                                       kger
                                                                                                        t r itteAtio41dafided” • 17/3/2a14k-Glitet,...                                                                                                                                                 A         .                                   r#,....t•••?c•-•ctosEci-•

                               .0444911.                  undefined                               Intermittent. = Undefined                                           05/14/2016 i Saltiday                              Widened'                                                             ;44                                      Y'                              ; CLOSED

                               .'affg.4-
                                      •                                                                                                           •..                     •                                                                                         •           'v..?••
                                                                                                                                                                                                                                                                                                  •

                                0444911                    Undefined .Intermittent Undefined                                                      05/18/2016,I.W.ectoftday ,ticaneetted                                                                0:2                                    •.$ N                                    N
                                                                                    .•
                                                                                                                                                               gr
                                                                                                                                                                                                                                                                                                      •                                                       •
                                                                                                                                  feldftmcir - ' 49-4N11-
                                                                             A                           Aqt,
                                                                                                         -                                                                                                              12:11; ::"Vg1.4:12-4'*MI-g-
                                                                                                                                                                                                                                         • •      °t1:-.
                               .V444911                 : Undefined.'Intennittent                                              :Undefined                           • !:05120/2016.'!.Feidar                           Y:Cantelled;                                                                                                    Y                                   CLOSED             ,='•7-.;':
                                                               :                                                                                                                                                            • .-0.55 . *-Z.N.-..+3a — ,..;immir-w6i..421,..:.,                                                           '•                            •
                                                    •.c.7,-Underta - •
                                                      •..• •
                                                                                                  -••           .
                                                                                                                                                    ••
                                                                                                                                                         •
                                                                                                                                                         •   •• •
                                                                                                                                                                    VS/Akinaz:fifbaturaat . ,A                              a -es.mr , V1vi,V.w)
                                                                                                                                                                                                                                                       •                                                                                                           :
                                                                             .                                                                                      ;05/24/2016:iTueSday                                 Cancelled               102                                                                                   N                                   CLOSED
                                .q444:911                Undefined- IfiteOnatent '.Undefined
                                                   ' -`‘'ItiPaffi.Y01;104
                                                                       elixdV.  :".reiki 1                                                                                      ••
                                                                                                                                                                                                                                                                            '                                                                       dir‘     - CLOSED
                                                                                                                                                                                                                                                                                                                                                                  _
                                                     "'" .51              • ;''       •                                                                                                                                                ..-7-,755,•"V••••• ,-

                                  444.911.                                                    .IivtetrilttitOt                 *Undefined                           19V2V29:10;:rrhiWq IP04elled
                                                                                                                                                                                                                                                                                       :14                                             N                                   CLOSED             "•:.•-.
                                                                                                    " * •-•                       •.•.; • • •                                                                                                                                      771.a,
                                       11                          ridefi                                                                                                                                                                                                                                                                     ..;                              CLOS.ED
                                                                                                                                                                                                                                                                                                  !If                                  X                                       CLOSED
                                 0444g1,                'Vri.trefl.*!.                            1                                                                 . 05.1281.201444**Clafr Ca.n.caPid                                                         •
                                                                                                                                                                                                                                                                                          -            •       -•it'45.'1%,'''                                             ,
                                                                                                                                                mod' •              `; 0 5/31/2.01         .v -  eel                                                                                                                                                        ' e CLOSED
            zmoomesuncrdn




                                 044494                    Undefined, int ri7tCent tuotleAkted                                                                          06/01/2016 '-1Predne*PV l'Cancell0                                                                                        itf                                                            :CLOSED
                                                                                          '%alf          4‘r                                                               6i0                `4tti:."                                                     "              .111,                                                                                                CLOSED
                                                                                                                          ,,
                                 0444911                 t'Undefined iInteiendient [Undefined                                                                           06/03/2016iF> y                                   Cancelled IVA                                                           !ti                                                                      I;CLOSED




                            httpsiftliomemww.uprr.00mffmlijasiseeureadaAtisenceDefaillas7emplId---,0444911-                                                                                                                                                                                                                                                                              ..11/15r2011
                                                       Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 46 of 59 Page ID #:1497

                                    FMLA 365,Riglover:c F1)4144 Alvence Detail                                                                                                                                                                                                                                                                   :Page .1 or I




                                                       FMLA 365 Rollover                                        FMLA Absence Detail                                                                                                                                                                            •ciArtelfWelOrlatilatrg91.
                                                                                                                                                                                                                                                                                                                              .1-92Q0b>



                                                .-, ., .. ..                                                                                                                                                                                                                             .                . • ,..;•-• •
                                   1204.26f.
                                          . . .,,-4Z1i.dttitds,.                                                                                                                                                                                                                        :               :.te te:floiS                             INeict7v:.
                                         .„.„                                          ,,.                          62,.                                                                                      -.,..--,."-,                       iiiii.,
                                    .., ititilojiee:,       Leave                bsence -
                                                                              A••.                                            Day                                                          sager
                                                                                                                                                                                          ,...,•,....                              ...,; ,                            tz,v
                                                                                                                                                                                                                                                                                               sT4tee
                                                                                                                                                                                                                                                                                                7:13,7 en-.,,,                       2.'
                                                                                                                                                                                                                                                                                                                                     2"--• .--
                                          AD:: :••         1 00:-.2 :•-•-•,. 7 -1"..,.      •:, ,
                                                                                   .,.0A•4•.,
                                                                                    ir            •..SPO' .,                   et                                                      VP.,•.'-`.'-'2,
                                                                                                                                                                                                     , - ..te-  .                                                                ,                 '"-uSagei-:? -', '
                                                                                                  '•...                                                                                         -           ''''T '                ?             •
                                                                                                                            •
                                     0444911             •UtatleYineci       InternAtent i;Uildeffited.      .. 06/08/2016.. Wednesday                            • iCancelled                 ft.z                                                            N                               .N                              : tuttED
                                            . .;,: •     .- r   46v.... e.-.,.....,777-W"         ',,           Y0'7••I',  r ..-- ,,,.^---..-....7ak."1                                         .
                                                                                                                                                         t'r‘E.,.7F.041•,•.,..?..y.,.4:E'Seg, 4..".
                                                                                                                                                         -'--                                       _ , „.};,                                .                        •
                                    1:-04,44941.
                                    ,.,          :       .         ./.:,-*.kateivineat.,-z-v. . . fin' • ...,.......4,1101.0912o1                 ,...„ -ft.p.-.,-3:,911
                                                                                                                                                        t
                                                                                                                                                                                  .         ,4 , „ "7'4'1
                                                                                                                                                                                                    >.                                                                                   ''''si
                                                                                                                                                                                                                                                                               •.• • 147tik                          v.v4.i,•=
                                                                                                                                                                                                                                                                                                                         -.441fA    _.;,;.....,i
                                                                                                                                                                                                                                                                                                                               .. §-tb-
                                    r-
                                    .444•oli              Undefined i",/riterrnitiaai Vhdittnei                    14501011e                                       :cor#itel - p,?:, ..                                                                                                       iy                                •Itt.ti§e)                  '.
                                                                                                                                                                        ••,..- • . ovv.s5tgv•iir, •• ..., ,..•                                   ...                            -.•:.
                                                                                                                                                                                                                                                                                i.:P' . • .t -e                         0.1....e.
                                             911          -.Undefined ,,IntermiwtaA.                                     .           , .0 ,
                                                                                                                                .1.itg        ii          •        ,,               ..                                                                               • :' ' g•i
                                                                                                                                                                                                                                                                              gNit „, ,                                , 7et..  I Itb6                      f:'
                                        '                                                                                                                                                                                                                                                     • •'                            • .!

                                    ,114.44911             Fecteral                .intermittent          ',Veit=                                      .14y"
                                                                                                                                    !t9119/4...7;01.1141
                                                                                                                                            11                                      '..40tflYid              1...0:                                            N                              'N                                     4,000
                                                           MLA:                                             -                                                                                                                                              .              .•                  1-....
                                                                                                                                                                                                                ..                 .1    -,
                                                                                                                                                              "',X,••-
                                                                                                                                                                    .."0.-   ,••:(14,1,,,,,,t17.'
                                      ' 4  • ii• ,
                                        . -4                        ra! -2,, i,.        „.        .: ,.              1•11.•;:.\'‘
                                                                                                             -- ./..:yoq                -     .....V..'
                                                                                                                                              •    .4- A',                               rs?.•:c.:-..    •                         '''S'VA4FA'4                           '          4       '.    :451' ''      '        Til
                                                                                                                                                                                                                                                                                                                            I.••
                                                                                                                                                                                                                                                                                                                             AT;t1
                                                                                                                                                                                                                                                                                                                                 . 5..t.....iii.
                                                                                                                                                                  C,,-'::.,
                                                                                                                                                                    ;;•, -..._• .L::...)..cf,2..,
                                                                                                                                                                                     .. ' ---;r-, , ,c
                                     64                         e                                                                                                                                                            "=.7:6P    o• 4
                                                                                        Iiii'r.iiteri        etrA..-Isi://1A .t.,                                                                                                                                                                                     i:4'' '    • ,A*.,-
                                                                                                                                      -A;e%04,5
                                                                                                               ''.....trirci`%: - - .:7:!                        •,              ,`‘''. 4-        itt,. `,-,,,y,„;           :'-Zg
                                                                                                                                                                                                                                 •• .                                        'Er.,.i..,=.-             '46        ,V4 4.16.... ;.0.1'41/4 :,i..,?:
                                                                                    .         -    ' '                                            4,                                                          ,
                                                                                                                                     i
                                                          F.f.4°1'41,:             40tetralitent           ..Stilt                  .1 itif23120171Sattrbiay                       1114;000                  lv,g                                                                             tf                                 .OPEN
ee-viilqiux3




                                     IfI444911                                     .                                                     ,        .•
                                                         i fka
                                                                                                                                                                                                                                                                   ... ..         . .... _ ..                 ...................• • .             .... .    •
               cst000me suncidn




                                  httpriihOtaeNwaiApir.-comitml/jashiitelyti*MbSenceDqaitjaS7paip11(04214.0-t                                                                                                                                                                                                                                     11/15/211IT
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 47 of 59 Page ID #:1498




        Cover Page - Exhibit N
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 48 of 59 Page ID #:1499




                                                   Ilsket •X
                                       Phoiikrs
                                                         647/0                  LLP
                                                                7 2 4.6,?cy)*

                                                                                ipezeZ-ocrci co.




                                 to the Decl Xhibit
                                                    /V
                                          aration ofDaiiiel
                                                              G/e/2/1




                                    Exhibit N-34
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 49 of 59 Page ID #:1500




       Cover Page - Exhibit 0
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 50 of 59 Page ID #:1501

    tip g ntpi9A*t fitio It WPM 1:1                                                                                                                                                                                                                                          Page 1: of 2.




                                                                                                                                                                                                                                        t.Orkellt User: OMN.P.,93
                                                                         Etnployee Information 1'1/17/200                                                                                                                                                Legblit »
                                                                         Page Generated: 11/17/2017 06:14



      Employee` Information
                                                                    • •••         ••
                                                                   ;•EMOiaile0.                                                 ,'-?-**----:..7.--17--
                                                                                                                                              SUbh11t -*-- - .         ' '..'


                                                                                      .'*     .                              ....... „                      .   .                                                                                                             ......
            , 1?
               .);Ta ,
                     ...;,,
                          ,e.',.,,..,,.            ,.r.,   ..,4.44:;,',/ill
                                                                          .%,.'.f'1'4Y?el'.'Nt                 :.1
                                               . ...'',4(P:',.,,,.
                     67Ailil.);;i1Y.4..:-It'jf-.                 -                              .N'..ji,t,.
                                                                                                         .t.: ' - :
                                                                                                                       ''.A
                                                                                                                  r.. / ,..',' '',I4 ''',':,'''.'
                                                                                                                                                  6'
                                                                                                                                                     R- ,'....,,:yk,,..,.,,,.::,..„,,,,,..:,,,,,..,::..
                                                                                                                                                                '1.1'''''                                                     ,,,
                                                                                                                         ,
                                                                     Location;                  cMit.0
                                                                                                 •     j                 k

                    '' '':';':'-.7.4.:'1-VA::'!'--•=4:1'-';':" i.DUNGER THOMAS E                                                                                                                                                                                       .,              -.-:.
                                                                                                                                                                           4V121;:.4•40'1.,--k••••'":-L',:-•,',
                                                                                                                                                                           .r-, 's , .' ,.,l,:-.!..:-..-•,';.‘-r,',..:.';',-.?:::,,',.:                  '..            ''
                            1- .           ,-:-i. ii.fFrif'"YgPlz'
                                                                    .Active Oilly.::, •
       .•:..,,,,--•-,;:•;',.:i,          •;:,,,,
                                            ,•'-.,'4:;,-
                                                   ,'•' ',"r'ir          ,','YA;(0,,,•,,...?•'•,,e,.;;4
                                                             z.'.'",'-'1-,,::;:.                 ./.-;. •..--?,,A                . - gr ,,li,„
       *1.    ..;•-ji'7',:,
                                                       ):.:,•4, .,,,.1                    .;,,s •Ar     .4`,7x.?lir,,,:,...,..;., , q 1'4''",,,., , ,,,,,,'
                                                                                                                                                    4.,.r:-...;
                                                                                                                                                            !,':-;-4-7!„;ptir,,
                                                                                                                                                                          :'''f-t`       .;',,,,'•-7•!‘;'
                                                                                                                                                                                 ,V..,;(:7:,:'t,,,I.;:',:,:<,`,,i,,,z,'rY _,r,,; ,,,..-,..,..-•':...,it;1.::r"i,.,!--:::'.: : ,,.,:..,,'•
                          ,
                                  •,11                         ;                            !                                                                         ,';';‘1,(--,1,,',.;(.‘e , •
                                                                                                                                                                                                                             ; t; 1 ;                    •
                  :0444911,                                        u itdk                  Yiiiii4A0,                               143                             0 /1,4/,2(f1. L.
                                                                                                                                                                                                                                                I '2 •

                                                                                                                                                                                  •

                    Pi0i.7BOK:4,29
                     •     . • • • •                                                                                                                                kA
                                                                                                                                         W a•-••       ••




                                           ;                                                                                         '     •                    ;It                        ;..,     6-2,
                                                                                                                                                                                                                                                               202
                    00121203 :100,10if$:r
                                                                                  01010101100110                                                                                07/P1-/Z912.




                      Agr Return from Leave of AbS                                                          t 09/22/2016


                                  Personal Record I Discipline*                                                   ETE I Seniority                                   Absent Time                        Time Away                         iba and 91latpti




                                                                                                                               08/09/261'7                            j(Pit                                           A32711                  MACHINIST
                                                                                                                                                                                                                      A32704 - .1 MACHIOIA AG AE
                                                                                                                               09/ 2200 t6                            •itPR                                           A32711                  MACHINIST
                                                                                                                                                                                                       ~'             A32711                  -MAGHINI




   https:fihome:www.uprr.com/empfineelianical/edx/dss/secureWOVOW0.40**00:                                                                                                                                                                 UP_Ounger_0pp4902011.
                                                                                                                              Exhibit 0-35
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 51 of 59 Page ID #:1502




        Cover Page - Exhibit P
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 52 of 59 Page ID #:1503

   t/14:1-Einpfcleeliebrin Of on I1/17/20:17                                                                                                                                                                                                  'Page) .011




                                                       Employee Information 11 /17/201Z                                                                                                                          tstrent OiNsktVINMA
                                                                                                                                                                                                                               legetik*
                                                      .tsaje±qenerated. .X1A7/4171)044-



       Erni0VealOkrmation
                                                                                                       ..                                            .                                                                              .
                                                 Employee;                                        i .:'''''.•
                                                                                                          `4-F's- .,.
                                                                                                                   . ' kFIR
       14, ,.„.. 4.,ovwfty;imvigtrirowiwy:;01:givi'::i'V,,,Wil?                                                                                                                         - ,4-,.:..1 . . ..1,0,k/mwr...,,_. ,i!4.vt,A
       At.„,„,..                                                                                                        411§1MArr,v.i
                 ;e:N G,f:c; ,,,xv,-,:gs-,44,..,,„,:r „, :., 3 „,,,,E.,....,,.).•;,...0...05,.„4.A0, • . ,...,,,..,, . ,,,,,,,-1....4,3,                           :., ,- •,..,.,'). ..Of)
                                                                                                                                                                '''Xi,
                                                                                                                                       :" ...I; KA,,, .,•;sc-w.:*,
                                                                                                                                                           :•-A•y...-.,,                -.., ,,f4o. 4
                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                      1... '''itN?4
                                                                                                                                                                                                               INe ..2XMiN .4..-•                   ,
                                                                                        r 1
                                  Location: COIRL0 i Y1
         ,,,...,
             . • v ,a1v.0,34. "worlii;',",iA,"Ai';', 1 ,                                                                                                                                      0.-„             .,;.„ ,,
                 •
                         'Viz,
                     '' til ,,P ,...,-044.: . t •
                                                         . . C.
                                      160'1, VAlpA5 1ASSIER
                                                                                                                            -1:121                  r.                               xs.                     j„ f .           .. ‘,...«


                               Actipe:Dnlyi •
                                                                                                                                                                      .,     :r 4.t . .i
                                                                                                                                                                       .6v...,                                                            - •
                                         Y,!ro.4y4e;;g:.5',-                    [        ,                             - ...       -    A"..             ' ,.,... • `1 • ' - ,.'' • ''''. ' . •' . '                      '             AA.             :•
                                                                                                                                        ...7,   t4.41,16.if4 : :,,,
                                                                                                                                                                  ,v.,.; '' fe.'                       ''. ,:.,
                                                                                                                                                                                                              :t :if. '       1.,             :'.   -   •




                  520 04                    vA.g.q4k!                                         ic        01/24                  10.4/09/2012:                    a



                                                                                                                     PARK CA
                                                                                                            •
                                                                                                                               •';'31:::)'0,1,1.1.




                                                                ,

                                                                                                                  NON 07/01/2012

                                                   11/17/2017                   1 0NINZ510
                                                                                                                                       .t



               Agr. Return from Leayeof:AbS.                                      1.0.7/1'..9/2013


        lob Personal Record 1 Discipline                                                                                       Absent Time 1 Time AwaV




                                                                                       00217621.




                                                                                                                                                                                                                    11113111


                                                                                                   08/17/2017                     XFR                                                        A32858 ELECTRICIAN

                                                                                                    0811 7f917 ; 1:XF,
                                                                                                    03/23/2017                  1XFR                                                         A328.58                 ELEctR4Aiii•
                                                                                                                                                                                                                ]



  intpttilietner4Wonv;tpmeon-Verrip/mcchanical/edx/dss/secure/workforee/work force. c fm                                                                                                                          UP_Dunger_999M07
                                                                                                   Exhibit P-36
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 53 of 59 Page ID #:1504




       Cover Page Exhibit Q
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 54 of 59 Page ID #:1505

    tIp;.$1.0000e1acitoigto; 15117/2017                                                                                                                                                                                                                                                  liagelef2




                                                                             Employee Information 11/17/201.7                                                                                                                                         current 1Jset;%9001M3
                                                                                                                                                                                                                                                                                          IkOPiakit
               [chill                                                       Page Generated: 11/17/201? 06-414

                                                                                                                                                                                                                                .
           Employee Information
                                                                                                                                  •••,,.........      k.,
                                                                      Employee:                                                                    -ppm              .•
           -                                                                                        '
                                             ..,,,      4,51_,.                  ,i, ,                         4' UV          • ,7                 4,7.4:t               ..,71.ro er ry,,,                              ,,,,Alzt,;, ...t ,,,•A
                                                                                                                                                                                                                                             I • qq .         In   Aciwth.,.: y.S IN
                                                      -4E3r
                                                       1 o ,..                      "!         '1,̀;'-- '          '...,;:                                                                                                     ‘

                                                                        LOP.at!00) .CMFq:014 :
           :>p),                4: .., ..            v•                            Z..."Z.W        ..7-, 7.7-7- .                                                                              :w•Tn- . ,,,, „.A. - , , ,-,,c,1           „
           ,:,•$                                          't,
                                                            '                             . .!EiARr HARRISON T                                                                               ,,,: ,,f
                                                                                                                                                                                                   ,;,- ,...,.:77-J ', - ,,,, .= S. ..yfr.,-. • ,                                   1... ,,t1
           4 '                  ed., , .,...e..,..                    .,.,,,....,,..,- W4         .          ........                                                                   .. ...,:_4.                         ,... ......d-A.,-                                     ,..!1.,•-•.'-
                                                                                                                                                                                                 . -..-..                                                                             ., ....   .., •
                                                      ActItie- Only: ..o.
                                                                                                                                                                                                     • ....         • ....,,,..,
                         7,,,,,: .7,-,:...7;,,:..:..c:                              :, 7  , i,,,,-*.
                                                                                             ,-- --.1
                                                                                                   7,-„Twir.473;.74,v,.:,-,;•
                               .
                               . .s.,,.,..,-,            ...            _,
                   ,,;,,,,,........,,,..,,,.....„.,:.,,,,,,..,...,..„..,..,.,.: , ,', --:',...,,,,,,,,, -.,.:; ,.::::,-.q..,,,,7-- ,,,,,,...,. ,..,...,..:•.,,..TA,.?,23 R
                                                                                                                                                                         .        0             . -
                                                                                                                                                                       ,3..','::,!-.1'4,)-,:-.;,.' .       -,..--,-,-.,! ,,:Ii
                   ..„:„,„,,,,.,. ,) . ,-f-4,•,,1..,                         :        .
                                                                                 9(a':' ; iVi.ii.A.f,t1
                                                                                                                      .
                                                                                                                             I'            1,
                                                                                                                                            ''',          ' ,:                    fil        ' :.                                                 '       '-' '    ' , . ," 'itl
                                                                                                                                                                                                                                                                                             . .
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                        ,

                       044.746.2.                             CC=                          HARRISON`.                   11110.
                                                                                                                             7:11; : ..                              pogot:0471011

                                                                                                                                                                            :,, i, ---- -                                     oc r.- -- .44' -                                       16
                                                                             —    11111111111111111111==itallIZIMIJ ,iii'illii•-:fiv:)- ',,/'i3d..7-5;-,,itb'-...-
                   .        .      ::,,,H, ,:140,(...                                  .                ,1.. 'ii-.,,l:                                                    ,t.,i.',.,
                                                                                                                                                                               ,,„...,,                .                    :SICK ! 0                                 0               0
                                          IIIIINIIIIIIIIIIMIIIIIIIIIINIIIIIIIIIII                               P#:*11.: 7i   rW-,,''' 9. 5';,         :
                               _ __._ ,,,, _ .,,,,,. ,,... . .,_,...,,,,,,, . ,,,__„„,.,,,.,„ 4,,,...a:J.i,,,.. ,,, J',V6ovi,;:s.',,,I:vi-icit..):1k1,:,
                         L) 1;;;,,,, ,,,,,,. ..,,,,„ ,,,.,.„,
                                                       ,,                                             „,„..,
                                                              .J. , ,:,-, .!. J,.} -J , , , , ,,,,- 1 1
                                                                             ,, ).t.(-,JJ ;,..ii J.J„    ).                                     ,
                                                                                                                       7          •.     ... n.Q .
                       0921Pgg4 EMEMEII                                         IIIIIIIII.07/0112012
                                                                                               •
                                                                                              ..,.,..
               ....-.,,,.,.•..-3.r.-......tr....“,-:',..tl'Lf::TM\-..:;:42:.,717.,==.1.-7. !r7:`=!'":211:1;tr1:41;r:.;:' '                           ,, ,-, ; -.1•:. .,,,-. ,;_,:,
                                                                                                                                                                            -. -- .
                                                                                                                                                                                  .,.,,,
                                                                                                                                                                                  ,                        ,,. .,.• •
                                                                                                                                                                                                                                                                                                   •,

                       ,'                ' '              •    '          J.j.?:TWR- ,. t,.:: .              , r:? ,i''                                  •.                                                         .
                                                               ....        .                                                                                                      Ai.                                                                                                              .
               l• y                                                    .11417/2017                    ,OMNQ7850 log .                                                             :,,,,.,
               .•
                7,-Fii,,,:,...,,,...-:1,;,:,±:„-,•. ,:,i.:n7,-.::::::•... ,- n: -..-.-.,,,.;-,:.....;;;..,,:.:--,i::::,,r2i',-il                                                  4: : ..-                                                                                                                      ,
                   i                                                     1 ',11:r!Qtt..)                ...'9.• ) ..r..':•cr,-.i• hrrt.ir .11                     ,..;                  ..
                1                                                                                                             . . .                                                                                 •
               •,                                                                                         di•Aqiiiit
                                                                                                                                                                           \..,                            !        f
                       4 e--,
                            --                  4;:,ii—
                                                      ArrtaiEi.:iT:ati• .                                   1:q'""1.',AWW.4).1
               t         . Personal Record 1 Misdipline                                                        E78           w       Seniority     Absent Thin                 T me Away          LOA and Status PO

       ...,,:i
              FA•                  ✓ ,,,     ..•;144: ,. -i'efi*'                                -It-                Pi•, - 4,:•• • "akii$44..se.,        ..e:f••i'Stifer      •,;•
                                                                                                                                                                                  ' ''''';   .; •-:.. •,/ ., '. 4.4 '. 1:
      ..           . ,            ' llittY*''gfirk!                    ,
                                                                       V,
                                                                       , kittifft,' .                               !,.1theLyr,     ,,
                                                                                                                                     1-1`.c*N?w:›1.';',        3..:4;:,4's%re.
                                                                                                                                                      .,.4^7!;7'                      ':,7141e                                   "'
                                                                                                                                                                                                                               4g4  :                                     ... -       -'''.,. 41-
                                                                                                                                                                                                                                     .
                                                                                                                                                   .             -                             .     - - -- .
                                                                                                                                                                                .'.u.',,):, >-,.‘,. rk.).-I•ii;0.1t•,,,,,IV, 1•;1011 ,,!1,r,;,.
                                                                                                                                                                           !--.,-1
                                                                                                                                              ',`'''1,: r l'' ' ,'!11.11 , ,

                                                                                                            0021008i                                          .      4 i 04 PAT                                            4q0.4(..1 75.                                             Y                          0




                                                                                                                                        .22;              06":00 133.3. 3801 .851 N                                                          s.           '           ::t           t1

                                                                                                                                                     •                                                                                                                      ...

                                     L'..;                    .':.                  ', • .,'                                  ..
                                                                                                                                          ii.• ,...!-, ..
                                                                                                                               ),-Q,:,1,..,                                   .. ,,,.                ,r_1,,,,,J.                         ,        -   r                     r 1          .','
                                     , ..,                ...,           ..,..
                                                                                                                                0 3 /2 3%20 1 77                          .k 'I.                                              • A2.8g0                         ELEM ZiAti
                                       ..i -',.,(,,,,                                                                         1.0:4:0W                                                                                                                                         ,
                                                                                                                                                                                                                                                                      F.. ....t. ,,,,.,
                                                                                                                              .,,... .                                       ..,...             tlfist.,,A4.4
                                                                                                                                                                                                ,,,., :„,._,.: ,,,,,,,,             Nam
                                                                                                                                                                                                                                      4                                   .0. f.,... ,...,,.. 4 , 4,
                                                                                                                                03/.01i/01.7                             .)(FR                                                  .A32058:                      ,'ELE
                                                                                                                              4676.6,6,,,N.,.....                                                                                                                                        .                  „
                                                                                                                                                                                               .,,,,,,.,*,,„,..,,,,,i,• . iv.,                        ,, ps-mgh,4,




  https://home.www.uprr.com/empknechanical/edx/dss/secure/workforce/Workformarn                                                                                                                                                                           UP_Dunger_99p01&17
                                                                                                                              Exhibit Q-37
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 55 of 59 Page ID #:1506




        Cover Page - Exhibit R
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 56 of 59 Page ID #:1507

   PTIVOI.1.0)Yee                                                                                                                                                                                                                Page 1 of 3


                                                                                                                                                                                          ••



         0.                  VI..1•04                                                                                                                                                                   citteetitgger: OMNP293
           ,ON
                                                      Employee it                                                                    11/17/417
        111[11                                        Pa O' Getierate&41/17/2017 06:14
                                                                                                                                                                                                                        Logout*



       Empl    oyee                        ation

                                               •Etdployee; 1                                               56141,ar
                                                                                                                ,

       Inaie-I                    , ,7?'4 44t,AT'N,Iitt''i,,,.A4eri,,;,„ ;.,,,,,, „,,,,„.
                                                    !icivit.100.1; •tmrIC6:
                                                                                                                         :,               ,        ,       , ,„.,               ,                                         ,.

       -,,                                                                                                               - _......                         .
         , • •.. .,71A it "4
                          ;                  f'3-         371.1. l•LEMus ,i6•HN M'
                                                       '--- -, -.    •                                                                            4,4--        ..,,x;„,.0..--1gi„-...%;•...,,,                 ,.i:,- ,        , . ,. . , ,

                 .? i-g-.7i;,,;
              .1My4
        4,4r:',
              ,,                                                 ,it,,,•-..' r ,., r 44                          Jr4,p . mi.piii,                           .cr'p,                  , , 1•?.z. '                   V,' ,T,;g:fej
                                                                                                                                                                                                                  -,6_     Y. g

       ---
                           .:*. •                           „t/,' ':".6. '! • ; -- ' 'z'                          -'' ''''''w                              41A.-                         •,           r-
                                                                                                                                                                                                       'Frat+1
                                                                                                                                                                                                        . ,,,
                                                                                                                                                                                                            ...Ji
                                                                                                                                                                                                               tt. .. 7:77
                                                                                                                                                                                                                .
                                                                                                                                                                                                                      •,:A• vi
                                                                                                                                                                                                                      l ,11•11.

             , , '1%( ,11 )‘) I   ' ( P.     • 1U      ,'.1 “0.-, • 1.11.,•1,      ,Et,,:':,',), I:11                                ,1            1           ;'.        .              ,;2,--       , ,.(,,•_ 1_ ,,,
               ds 2.6'.7i)                 , L.t..4ut               Joi4N                 m         o4/2it                    4 Qt9Y,00X :......

                                                                                                                .,.                                        '''           VAC 120'          1#4 ' 56
                                                                                                            RIALT15 ,CA                           93I,               ' F,47.1MR1 ,;             :., ta...,,
                                                                                                                                                                                   •,:; faTFr-,iT
           1                                                                                                                                                            iv,.. 4.,.,.       i            ,,
                         1,,,),,‘(.. “iir,:;,,f-s ,                      1.4:41ti.)1t in .,                                   •,:\ I,Thooroif,t                      .          0           0   i 0
                                                                             ..,
          1111111111111111111IIIIIM                                                                                                                                       4','• -Yea,                         .`:Ati: if9:,1
                                                                                                                                                                                                           Ifrf
             :.„, 1t .1'I, ,  1 „,,„1,,,1q,)1, ,,I, ),,,,,, f:-;L')!“, ,'.14 ,, l,f,' ',-1 ( 1 '1, s1,11 , 'S ,,, 0-                                                      IIIIMMIMIIMEM
         1 . 0021.0234       MACHINIST 2H                                                                 .97/01/2012
                                                                                                               . , .,.
                (.‘ ,, -.1 ), •', ; - , , ,-,, ,, j,                     , .       ,,                ,      ,                    .,”              ik,
               cimmil ti/ i7/+20 ki                                             •914Nim 1111                                  .,              .                      •:

               ,.,:4,,,'•4k. -..',..4-4. . . ,, — . 4:)-4'- .:.$1.,-. ,': L , "                          r ',-., ,                                                   i

               Agr Return from Leave of Abs                                     09/09/2010
                          'r.-e:.y,-1.t.T ,N                    4.          •,- c•Tiwieft•-”::=1:-.7.,r,-t. ..,...,..-1;_..........1,24,........... i ,
        yob.;- Personal RecOrd                              Discipline ETE:
                                                                         ,
                                                                                                    soolority. •Absent-
                                                                                                                 .      Time•• 'IlmosAway                                                               LOA    and Status.                90

                                                                                                                                              ,i.•     ;                      ;rs:!•;/
                                                                                                .                    •                     . .                             '. • '..: ).-.', 1.1,i i :-                               . ..,..
                                                                                                                               . ,                ..                                                                 ,,,              • T
                                                                                         , .0, ;, . 1.).i
                                                                                        l'•               ,.,.
                                                                                                             . .;,..),- ,,,Itf,.1;...,1;‹,..ti,F ,„_.t,s2h, t -. .,.4,,(,..t.f 1,,,i   ....l,,14 .1 -              .-,!'-f1:1
                                                                                                                                                                                                                       •     4 t, iCi11ii:,-




                                                                                                                                                                                 CIIIIIME1111•6

                                                                                                                                                                                               P4.1                •                Z"i
                                                                                                                Pit 44 4,
                                                                                                                          k';'


                                                                                                                                                                                                            MACHINIST
                                                                                                                                                                                                                               7:74,7




  https://home.www.uptr.com/emp/mechanicaliedass/SeCoe.0/woikfOret/wokkfOrce.olin                                                                                                                         UP_Dunger_9991ifybil
                                                                                              Exhibit R-38
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 57 of 59 Page ID #:1508




        Cover Page - Exhibit S
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 58 of 59 Page ID #:1509



 WoiV$14o:61.14:oto                                                                             DUNG:E124 THOMAS - 2215332




 work:or school Excuse *'
I agent '111.LNG,Olt, THOMAS'       MRN: 416342           FIN; 4316196
Age-f 2.4 years, -Sex:, Male:       '11/23/1948
AssOclated. Diagnoses:
Author: McNutt,. Careolyrt

                   101.194074:


lo:vyt)prot may. concern:
     This patient Was seen to my-office,on 1:0/19M017 , Please excuse him/ her, trom.werk,:tarlay,10 th0.net
 0-.1m;rK on ...10/22/2017. f:Pist4e,P0t0Ot:06:,Ty0ci:114yo:Otiy tiueotiptis•prtoncOrp;

          'Scott
          8,$100




Ch.z:te.:-!: p4/4.:       ("):Aober ;f9, 2017 11::00 AM PDT, .
 1.11:1f40t / Title       Work or Sphipoi 0(c.tiee *.:
Performed By              McNutt - Carrolyn on October 19,2017 11:00 AM PDT
ElectroniceilS, Signed By McNutt , Carrolyn on Optdber 19, 2017 11:00 AM PDT
Visit Information         4318196, Rancho San Antonio Urgent Care, Outpatient 10/1:912017'-




                                                                            SAW NNTMO URGENT CARE
                                                                                rWMILUKEN AVE
                                                                           RANCHO QUOAMONGA) CA 9170.4
                                                                                  :, g.9..)948411,4o:


                          r




                   1*Na ,:cotittity.r.):i                                                                            Page, I: of 1
Ptiiit6t of        101.9M1.1 1.1,..00. AM. PDT                                                                   (End of Report);


                                                                                                          UP_Dunger_000468
                                                           Exhibit S-39
Case 2:18-cv-06374-PA-SS Document 34 Filed 04/22/19 Page 59 of 59 Page ID #:1510


                                         CERTIFICATE OF SERVICE
              I, the undersigned, am employed in the County of San Diego, State of
        California. I am over the age of 18 and not a party to the within action; am
        employed with the law offices of Fisher & Phillips LLP and my business address
        is 4747 Executive Drive, Suite 1000, San Diego, California, 92121.
               On April 22, 2019 I served the foregoing document entitled
        DECLARATION OF DANIEL GLENN IN SUPPORT OF DEFENDANT
        UNION PACIFIC RAILROAD COMPANY'S MOTION FOR SUMMARY
        JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY
           DGMENT o I.   llthe appearing and/or interested parties in this action by placing
            the original ► a true copy thereof enclosed in sealed envelope(s) addressed as
         o lows:
         Joseph Y. Avrahamy (SBN 150885)           Telephone: (818)990-1757
         LAW OFFICES OF JOSEPH Y.                  Facsimile: (818)990-1955
         AVRAHAMY                                  E-Mail: javrahamy@jyalaw.com
         16530 Ventura Boulevard, Suite 208        Co-Counsel for Thomas Dunger
         Encino, California 91436
         Marla A. Brown (SBN 140158)               Telephone: (310)779-4354
         2324 South Beverly Glen Boulevard,        Facsimile: (818)990-1955
         Suite 205                                 E-Mail: socalmab@sbcg.lobal.net
         Los Angeles, California
                           I      90064            Co-Counsel for Thomas Dunger
        El     [by ELECTRONIC SUBMISSION] - I served the above listed
               document(s) described via the United States District Court's Electronic
              Filing Program on the designated recipients via electronic transmission
              through the CM/ECF system on the Court's website. The Court's CM/ECF
              system will generate a Notice of Electronic Filing (NEF) to the filing party,
              the assigned judge, and any registered users in the case. The NEF will
               constitute service of the document(s). Registration as a CM/ECF user
               constitutes consent to electronic service through the court's transmission
               facilities.
              I declare that I am employed in the office of a member of the bar of this
        Court at whose direction the service was made.
               Executed April 22, 2019 at San Diego, California.
          Susan E. Valle                         By:   dizda,„,e, 1611,
                            Print Name                               Signature




                                                  1           Case No. 2:18-cv-06374-PA(SSx)
                                                                 CERTIFICATE OF SERVICE
        FPDOCS 35182420.1
